Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

among

CNX GAS COMPANY LLC

as Seller

and

ASCENT RESOURCES — UTICA, LLC

as Buyer

dated

June 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1  

1.1

 

Defined Terms

     1  

1.2

 

References and Rules of Construction

     21  

ARTICLE II PURCHASE AND SALE

     21  

2.1

 

Purchase and Sale

     21  

2.2

 

Excluded Assets

     21  

2.3

 

Revenues and Expenses

     21  

ARTICLE III PURCHASE PRICE

     22  

3.1

 

Purchase Price

     22  

3.2

 

Deposit

     22  

3.3

 

Adjustments to Purchase Price

     22  

3.4

 

Preliminary Settlement Statement

     25  

3.5

 

Final Settlement Statement

     25  

3.6

 

Disputes

     26  

3.7

 

Allocation of Purchase Price / Allocated Values

     26  

3.8

 

Allocation of Consideration for Tax Purposes

     26  

ARTICLE IV BUYER’S CONDITIONS TO CLOSING

     27  

4.1

 

Representations

     27  

4.2

 

Performance

     27  

4.3

 

No Legal Proceedings

     27  

4.4

 

Title Defects and Environmental Defects

     27  

4.5

 

Closing Certificate

     27  

4.6

 

Closing Deliverables

     27  

4.7

 

Hess PSA

     27  

ARTICLE V SELLER’S CONDITIONS TO CLOSING

     28  

5.1

 

Representations

     28  

5.2

 

Performance

     28  

5.3

 

No Legal Proceedings

     28  

5.4

 

Title Defects and Environmental Defects

     28  

5.5

 

Closing Certificate

     28  

5.6

 

Closing Deliverables

     28  

5.7

 

Hess PSA

     28  

ARTICLE VI CLOSING

     28  

6.1

 

Date of Closing

     28  

6.2

 

Place of Closing

     29  

6.3

 

Closing Obligations

     29  

6.4

 

Records

     30  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE VII TERMINATION; DEFAULT AND REMEDIES

     30  

7.1

 

Right of Termination

     30  

7.2

 

Effect of Termination

     31  

7.3

 

Return of Documentation and Confidentiality

     32  

ARTICLE VIII ASSUMPTION; INDEMNIFICATION; SURVIVAL

     33  

8.1

 

Assumption by Buyer

     33  

8.2

 

Indemnities of Seller

     33  

8.3

 

Indemnities of Buyer

     34  

8.4

 

Limitation on Liability

     35  

8.5

 

Express Negligence

     35  

8.6

 

Exclusive Remedy

     35  

8.7

 

Indemnification Procedures

     36  

8.8

 

Survival

     37  

8.9

 

Waiver of Right to Rescission

     38  

8.10

 

Insurance

     38  

8.11

 

Non-Compensatory Damages

     38  

ARTICLE IX REPRESENTATIONS AND WARRANTIES OF SELLER

     39  

9.1

 

Organization, Existence and Qualification

     39  

9.2

 

Authority, Approval and Enforceability

     39  

9.3

 

No Conflicts

     39  

9.4

 

Consents

     40  

9.5

 

Bankruptcy

     40  

9.6

 

Foreign Person

     40  

9.7

 

Litigation

     40  

9.8

 

Material Contracts

     40  

9.9

 

No Violation of Laws

     41  

9.10

 

Preferential Purchase Rights

     41  

9.11

 

Leases

     41  

9.12

 

Current Commitments

     42  

9.13

 

Environmental

     42  

9.14

 

Taxes

     42  

9.15

 

Brokers’ Fees

     43  

9.16

 

Imbalances

     43  

9.17

 

Advance Payments

     43  

9.18

 

Wells

     43  

9.19

 

Payout

     43  

9.20

 

Bonds, Etc.

     43  

9.21

 

Operations

     43  

9.22

 

Surface Rights

     44  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE X REPRESENTATIONS AND WARRANTIES OF BUYER

     44  

10.1

 

Organization, Existence and Qualification

     44  

10.2

 

Authority, Approval and Enforceability

     44  

10.3

 

No Conflicts

     44  

10.4

 

Consents

     45  

10.5

 

Bankruptcy

     45  

10.6

 

Litigation

     45  

10.7

 

Financing

     45  

10.8

 

Regulatory

     45  

10.9

 

Independent Evaluation

     45  

10.10

 

Brokers’ Fees

     45  

10.11

 

Accredited Investor

     45  

ARTICLE XI CERTAIN AGREEMENTS

     46  

11.1

 

Conduct of Business

     46  

11.2

 

Governmental Bonds

     48  

11.3

 

Record Retention

     49  

11.4

 

Amendment of Schedules

     49  

11.5

 

Non-Solicitation; No-Hire

     49  

11.6

 

Waiver of Preferential Right to Purchase

     49  

11.7

 

Suspense Funds and Co-Owners

     49  

11.8

 

Financing Covenants

     50  

ARTICLE XII ACCESS; DISCLAIMERS

     51  

12.1

 

Access

     51  

12.2

 

Confidentiality

     53  

12.3

 

Disclaimers

     53  

ARTICLE XIII TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS

     55  

13.1

 

Seller’s Title

     55  

13.2

 

Notice of Title Defects; Defect Adjustments

     55  

13.3

 

Casualty Loss

     60  

13.4

 

Consents to Assign

     61  

ARTICLE XIV ENVIRONMENTAL MATTERS

     62  

14.1

 

Notice of Environmental Defects

     62  

14.2

 

NORM, Wastes and Other Substances

     65  

ARTICLE XV MISCELLANEOUS

     65  

15.1

 

Exhibits and Schedules

     65  

15.2

 

Expenses

     65  

15.3

 

Taxes

     65  

15.4

 

Assignment

     67  

15.5

 

Preparation of Agreement

     67  

15.6

 

Publicity

     67  

15.7

 

Notices

     67  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

15.8

 

Further Cooperation

     69  

15.9

 

Filings, Notices and Certain Governmental Approvals

     69  

15.10

 

Entire Agreement; Conflicts

     69  

15.11

 

Parties in Interest

     70  

15.12

 

Amendment

     70  

15.13

 

Waiver; Rights Cumulative

     70  

15.14

 

Conflict of Law Jurisdiction, Venue; Jury Waiver

     70  

15.15

 

Severability

     71  

15.16

 

Removal of Name

     71  

15.17

 

Counterparts

     71  

15.18

 

Time is of the Essence

     71  



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS:       Exhibit A-1    —    Leases Exhibit A-2    —    Mineral Fee
Interests Exhibit A-3    —    Wells Exhibit A-4    —    Rights-of-Way Exhibit
A-5    —    Mineral Fee Leases Exhibit A-6    —    Applicable Contracts Exhibit
A-7    —    Term Assignments Out Exhibit A-8    —    Term Assignments In Exhibit
A-9    —    Water Assets Exhibit B    —    Excluded Assets Exhibit C-1    —   
Form of Assignment Exhibit C-2    —    Form of Mineral Deed Exhibit D    —   
Form of Non-Foreign Affidavit Exhibit E    —    Form of Seller’s Certificate
Exhibit F    —    Form of Buyer’s Certificate Exhibit G    —    Form of Escrow
Agreement Exhibit H    —    Form of Transition Services Agreement SCHEDULES:   
   Schedule 1.1A    —    Seller Knowledge Persons Schedule 1.1B    —   
Impoundment Schedule 3.3(a)(vi)    —    Certain Costs and Expenses Schedule 9.4
   —    Consents Schedule 9.7    —    Litigation Schedule 9.8(a)    —   
Material Contracts Schedule 9.8(b)    —    Material Contract Matters Schedule
9.9    —    Violation of Laws Schedule 9.10    —    Preferential Purchase Rights
Schedule 9.11    —    Suspense Funds Schedule 9.12    —    Current Commitments
Schedule 9.13    —    Environmental Schedule 9.14    —    Asset Taxes Schedule
9.16    —    Imbalances Schedule 9.17    —    Advance Payments Schedule 9.18   
—    Wells Schedule 9.19    —    Payout Schedule 9.20    —    Bonds, Etc.
Schedule 9.22    —    Certain Surface Rights Schedule 11.1    —    Conduct of
Business Schedule 11.2    —    Bonds, Etc. to be Replaced



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of June 28,
2018 (the “Execution Date”), by and between CNX GAS COMPANY LLC, a Virginia
limited liability company (“Seller”), and ASCENT RESOURCES – UTICA, LLC, an
Oklahoma limited liability company (“Buyer”). Seller and Buyer are each a
“Party”, and collectively the “Parties”.

RECITALS

Seller desires to sell and assign, and Buyer desires to purchase and pay for,
the Assets (as hereinafter defined).

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1    Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 1.1, unless the context otherwise requires.

“Access Agreement” shall mean that certain Access Agreement, dated effective
May 29, 2018, by and between Seller and Buyer.

“Accounting Arbitrator” shall have the meaning set forth in Section 3.6.

“Active Coal Mining Operation” shall mean current underground mining activities
conducted in connection with active pursuit of mining for the production of
coal, which Active Coal Mining Operation shall include, as a minimum, the
construction of entry ways and ventilation shafts for the purposes of accessing
and producing such coal.

“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.

“AFE” shall have the meaning set forth in Section 9.12.

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the introductory paragraph
herein.

“Allocable Amount” shall have the meaning set forth in Section 3.8.

“Allocated Value” shall have the meaning set forth in Section 3.7.

 

1



--------------------------------------------------------------------------------

“Allocation Schedule” shall have the meaning set forth in Section 3.8.

“Applicable Contracts” shall mean all Contracts set forth on Exhibit A-6
attached to this Agreement (a) to which Seller is a party (or is a successor or
assign of a party), (b) that pertain to any of the Assets and (c) that will be
binding on Buyer after Closing, but exclusive of any Debt Instruments, Hedge
Contracts, master service agreements, blanket agreements or similar Contracts.

“Ascent Utica Minerals” shall mean Ascent Utica Minerals, LLC, an Oklahoma
limited liability company.

“Assets” shall mean, collectively, all of Seller’s right, title and interest in
and to the following, less and except the Excluded Assets:

(a)    the oil and gas leases described in Exhibit A-1, to the extent (and only
to the extent) such leases cover the Target Formation (such interest in such
leases as so limited, the “Leases”), together with all other interests of Seller
of any kind or character in and to the Leases, including all working interests,
net revenue interests, overriding royalties, production payments, net profits
interests, carried interests, reversionary interests, and other Hydrocarbons
interests of any kind or character derived from such Leases, as well as the
operating rights thereunder;

(b)    the oil and gas mineral fee interests described in Exhibit A-2 to the
extent (and only to the extent) such oil and gas mineral fee interests cover the
Target Formation (such interests in such oil and gas mineral fee interests as so
limited, the “Mineral Fee Interests”), together with (i) any and all other
rights, titles and interests of Seller in and to the lands covered or burdened
thereby, and (ii) all other interests of Seller of any kind or character in and
to the Mineral Fee Interests, in each case, to the extent (and only to the
extent) such rights, titles and interests of Seller cover the Target Formation;

(c)    all wells completed (and wells that have been drilled and are to be
completed) within the Target Formation and located on any of the Leases or
Mineral Fee Interests or on any other lease or lands with which any Lease or
Mineral Fee Interest has been unitized, whether such wells are producing,
shut-in or abandoned, and all other wells located on any of the Leases or
Mineral Fee Interests and primarily used in connection with the ownership or
operation of the Assets (such interest in such wells as so limited, including
the wells set forth in Exhibit A-3, the “Wells”);

(d)    all rights and interests in, under or derived from all unitization or
pooling agreements in effect with respect to any of the Leases, Mineral Fee
Interests or Wells and the units created thereby (the “Units”);

(e)    all Applicable Contracts;

(f)    except to the extent covered in subsection (n) below, all Rights-of-Way,
including the Rights-of-Way set forth in Exhibit A-4;

(g)    except to the extent covered in subsection (n) below, all equipment,
machinery, fixtures and other personal and mixed property, operational and
nonoperational, known or

 

2



--------------------------------------------------------------------------------

unknown, located on any of the Leases, Mineral Fee Interests, Wells, Units or
other Assets, in each case, as of Closing, and that are primarily used or held
for use in connection with the ownership, operation or development of the
Leases, Mineral Fee Interests, Wells, Units or other Assets, including
pipelines, gathering systems, well equipment, casing, tubing, pumps, motors,
fixtures, machinery, compression equipment, flow lines, processing and
separation facilities, structures, materials and other items primarily used in
the ownership, operation or development of the Leases, Mineral Fee Interests,
Wells, Units or other Assets (the “Personal Property”);

(h)    all oil and gas leases to which any of the Mineral Fee Interests are
subject (such interest in such leases and including those set forth in Exhibit
A-5, the “Mineral Fee Leases”) and all rights, rentals, royalties and other
benefits accruing or to accrue under oil and gas leases on the Mineral Fee
Interests, in each case, to the extent (and only to the extent) such rights,
titles and interests cover the Target Formation;

(i)    all Hydrocarbons attributable to the Leases, Mineral Fee Interests and/or
Wells to the extent such Hydrocarbons were produced from and after the Effective
Time and all Imbalances relating to the Assets;

(j)    except to the extent covered in subsection (n) below, to the extent that
they may be assigned, all Permits to the extent held for use or used in
connection with the ownership or operation of the other Assets;

(k)    all rights, claims, and causes of action (including warranty and similar
claims, indemnity claims and defenses) whether arising before, on or after the
Effective Time, to the extent (and only to the extent) (i) assignable, (ii) such
rights, claims and causes of action relate to any of the Assets or the ownership
or operation thereof or under Applicable Contracts and (iii) relating to any of
the Assumed Obligations;

(l)    all files, records and data (i) to the extent that they relate to the
ownership, operation or development of the Assets described above, and (ii) that
are in Seller’s or its Affiliates’ possession, including: (A) land and title
records (including abstracts of title, title opinions and title curative
documents); (B) Applicable Contract files; (C) correspondence; and
(D) operations, production, facilities, well, environmental, health and safety,
accounting and Asset Tax records (other than those Asset Tax records primarily
relating to income or franchise taxes or that relate to Seller’s business
generally); provided, however, that (1) those items referenced above in this
sub-section (l) that are not title opinions and are subject to a valid legal
privilege or to disclosure restrictions, (2) those items referenced above in
this sub-section (l) that are not transferable without payment of additional
consideration (and Buyer has not agreed in writing to pay such additional
consideration), (3) all e-mails and (4) all employee files, in each case, shall
be excluded (the foregoing items, taking into account the exclusions listed
above, collectively, the “Records”); provided, however, Seller may retain a copy
of all such Records (including in electronic format) and shall have no
obligation to delete other electronic file Records from Seller’s or its
Affiliates’ servers and networks;

(m)    to the extent assignable (and, if applicable, following Buyer’s
acquisition, at its sole cost, of a license from the applicable Third Party),
geophysical or seismic data primarily related to the Assets to the extent in
Seller’s possession (but excluding any of Seller’s or its Affiliates’
interpretations thereof);

 

3



--------------------------------------------------------------------------------

(n)    the water assets and rights described in Exhibit A-9; and

(o)    all impoundments primarily related to the ownership, operation or
development of the Leases, Wells or Units.

“Asset Taxes” shall mean ad valorem, property, excise, sales, use, severance,
production or similar Taxes (including any interest, fine, penalty or additions
to Tax imposed by a Governmental Authority in connection with such Taxes) based
upon operation or ownership of the Assets or the production of Hydrocarbons
therefrom but excluding, for the avoidance of doubt, (a) income, capital gains,
franchise Taxes and similar Taxes, and (b) Transfer Taxes.

“Assignment” shall mean the Assignment and Bill of Sale from Seller to Buyer
pertaining to the Assets (other than the Mineral Fee Interests) and
substantially in the form of Exhibit C-1.

“Assumed Obligations” shall have the meaning set forth in Section 8.1.

“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.

“Buyer” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.2.

“Buyer’s Representatives” shall have the meaning set forth in Section 12.1(a).

“Carve Out Financial Statements” shall have the meaning set forth in
Section 11.8(a).

“Casualty Loss” shall have the meaning set forth in Section 13.3(b).

“Claim” shall have the meaning set forth in Section 8.7(b).

“Claim Notice” shall have the meaning set forth in Section 8.7(b).

“Closing” shall have the meaning set forth in Section 6.1.

“Closing Date” shall have the meaning set forth in Section 6.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of August 8, 2016, as amended February 28, 2017, by and among Seller,
Hess and Ascent Resources – Utica, LLC.

“Contract” shall mean any written: contract; agreement; agreement regarding
indebtedness; indenture; debenture; note, bond or loan; collective bargaining
agreement;

 

4



--------------------------------------------------------------------------------

mortgage; license agreement; farmin and/or farmout agreement; participation,
exploration or development agreement; crude oil, condensate or natural gas
purchase and sale, gathering, processing, transportation or marketing agreement;
operating agreement; unitization agreement; or other similar contract, but in
each case specifically excluding, however, any Lease, Mineral Fee Interest,
Right-of-Way, Permit or other instrument creating or evidencing an interest in
any Asset or any real property related to or used or held for use in connection
with the operation of any Asset.

“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after such assignment of properties similar to the Assets.

“Debt Instrument” shall mean any contract evidencing indebtedness for borrowed
money or an obligation to carry a Person for all or a part of its share of costs
(other than with respect to any non-consent interest) attributable to
Hydrocarbon exploration, including any note, indenture, mortgage, security
interest, loan credit agreement, financing lease or guarantee of any
indebtedness for borrowed money.

“Defensible Title” shall mean such title of Seller to the Leases, Mineral Fee
Interests, Wells and Mineral Fee Leases that, as of the Effective Time and
immediately prior to Closing and subject to the Permitted Encumbrances:

(a)    with respect to the Target Formation, for each Lease, Unleased Mineral
Fee Interest, Well and Mineral Fee Lease, entitles Seller to receive and retain,
without reduction, suspension or termination, during the entirety of the
productive life (or the term of the assignment of a Lease with respect to any
Lease set forth on Exhibit A-7 or Exhibit A-8) of such Lease, Unleased Mineral
Fee Interest, Well or Mineral Fee Lease (as applicable), not less than the Net
Revenue Interest for such Lease, Unleased Mineral Fee Interest, Well or Mineral
Fee Lease as set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-5 or
Exhibit A-7, as applicable, except, in each case, for (i) decreases in
connection with those operations in which Seller or its successors or assigns
may from and after the Execution Date be a non-consenting co-owner,
(ii) decreases resulting from the establishment or amendment from and after the
Execution Date of pools or units to the extent such establishment or amendment
is permitted under Section 11.1, and (iii) as otherwise expressly set forth in
Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-5, Exhibit A-7 or Exhibit A-8,
as applicable;

(b)    with respect to the Target Formation, for each Lease and Mineral Fee
Interest, entitles Seller to not less than the Net Acres for such Lease or
Mineral Fee Interest as set forth on Exhibit A-1, Exhibit A-2, or Exhibit A-5,
as applicable, except for (i) decreases in connection with those operations in
which Seller or its successors or assigns may from and after the Execution Date
be a non-consenting co-owner, (ii) decreases resulting from the establishment or
amendment from and after the Execution Date of pools or units to the extent such
establishment or amendment is permitted under Section 11.1, and (iii) as
otherwise expressly set forth in Exhibit A-1, Exhibit A-2, Exhibit A-5, Exhibit
A-7 or Exhibit A-8, as applicable;

(c)    with respect to the Target Formation, for each Well, obligates Seller to
bear during the entirety of the productive life of such Well not more than the
Working Interest for

 

5



--------------------------------------------------------------------------------

such Well as set forth in Exhibit A-3, except (i) increases resulting from
contribution requirements with respect to defaulting co-owners under applicable
operating agreements, (ii) increases to the extent that they are accompanied by
a proportionate increase in Seller’s Net Revenue Interest in such Well,
(iii) increases resulting from the establishment or amendment from and after the
Execution Date of pools or units to the extent such establishment or amendment
is permitted under Section 11.1, and (iv) as otherwise expressly set forth in
Exhibit A-3, Exhibit A-7 or Exhibit A-8, as applicable;

(d)    in the case of each Mineral Fee Interest, such Mineral Fee Interest is
not subject to any oil and gas lease other than, as applicable, a Mineral Fee
Lease described on Exhibit A-5; and

(e)    is free and clear of all Encumbrances.

“Deposit” shall have the meaning set forth in Section 3.2.

“Dispute Notice” shall have the meaning set forth in Section 3.5.

“Effective Time” shall mean 12:01 a.m. (Prevailing Central Time) on April 1,
2018.

“Encumbrance” shall mean any lien, security interest, pledge, charge, defect or
similar encumbrance.

“Environmental Arbitrator” shall have the meaning set forth in Section 14.1(g).

“Environmental Claim Date” shall have the meaning set forth in Section 14.1(a).

“Environmental Condition” shall mean (a) a condition with respect to the air,
soil, subsurface, surface waters, ground waters and/or sediments that causes
Seller, with respect to any Asset, not to be in compliance with any
Environmental Law, or (b) the existence, with respect to the Assets or the
operation thereof, of any environmental pollution, contamination or degradation
where Remediation by Seller is presently required (or if known or confirmed,
would be presently required) under Environmental Laws. For the avoidance of
doubt, (i) the fact that a Well is no longer capable of producing sufficient
quantities of oil or gas to continue to be classified as a “producing well” or
that such a Well should be temporarily abandoned or permanently plugged and
abandoned shall not, in each case, form the basis of an Environmental Condition,
(ii) the fact that a pipe is temporarily not in use shall not form the basis of
an Environmental Condition and (iii) the mere existence of the impoundments
described on Schedule 1.1B shall not form the basis of an Environmental
Condition (and, for the avoidance of doubt, if any condition with respect to any
matter disclosed on Schedule 1.1B would otherwise constitute an Environmental
Condition, this (iii) shall not preclude such condition from forming the basis
of an Environmental Condition).

“Environmental Defect” shall mean, subject to Section 14.1(f), any Environmental
Condition with respect to an Asset.

“Environmental Defect Deductible” shall mean two percent (2%) of the unadjusted
Purchase Price.

 

6



--------------------------------------------------------------------------------

“Environmental Defect Notice” shall have the meaning set forth in
Section 14.1(a).

“Environmental Defect Property” shall have the meaning set forth in
Section 14.1(a).

“Environmental Dispute” shall have the meaning set forth in Section 14.1(g).

“Environmental Laws” shall mean all applicable Laws (including regulations
promulgated by the Ohio Department of Natural Resources or any other state or
federal Governmental Authority) in effect as of the Execution Date relating to
the protection of health, air quality, safety and welfare and the environment,
including those Laws relating to the generation, storage, handling, use,
treatment, transportation, disposal or other management of chemicals and other
Hazardous Substances. The term “Environmental Laws” does not include good or
desirable operating practices or standards that may be voluntarily employed or
adopted by other oil and gas well operators or recommended, but not required, by
a Governmental Authority.

“Escrow Agent” shall mean Wells Fargo Bank, N.A.

“Escrow Agreement” shall have the meaning set forth in Section 13.2(j).

“Excluded Assets” shall mean (a) all of Seller’s corporate minute books,
financial and Tax records (other than Asset Tax records included in the
definition of “Records”) and other business records that relate to Seller’s
business generally (including the ownership and operation of the Assets); (b) to
the extent not covered by an upward adjustment to the Purchase Price pursuant to
Section 3.3, all trade credits, all accounts, receivables and all other
proceeds, income or revenues attributable to the Assets with respect to any
period of time prior to the Effective Time; (c) except to the extent related to
any Assumed Obligations for which Buyer is required to indemnify any Seller
Indemnified Parties, all claims and causes of action of Seller arising under or
with respect to any Applicable Contracts that are attributable to periods of
time prior to the Effective Time (including claims for adjustments or refunds);
(d) subject to Section 13.3, all rights and interests of Seller relating to the
Assets (i) under any existing policy or agreement of insurance, (ii) under any
bond or (iii) to any insurance or condemnation proceeds or awards arising, in
each case, from acts, omissions or events, or damage to or destruction of
property; (e) all Hydrocarbons produced and sold from the Assets with respect to
all periods prior to the Effective Time; (f) all claims of Seller or its
Affiliates for refunds of or loss carry forwards with respect to (i) any Taxes
paid by Seller or its Affiliates attributable to any period prior to the
Effective Time, (ii) income Taxes paid by Seller or its Affiliates or (iii) any
Taxes attributable to the Excluded Assets; (g) all personal computers, network
equipment and associated peripherals and telephone equipment (including cellular
telephones); (h) all of Seller’s proprietary computer software, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;
(i) all documents and instruments of Seller that may be protected by an
attorney-client privilege (except for title opinions, title reports and other
title records related to the Assets and any documents or instruments to the
extent relating to any Assumed Obligations for which Buyer is required to
indemnify any Seller Indemnified Parties); (j) all data that cannot be disclosed
to Buyer as a result of confidentiality arrangements under agreements with Third
Parties, provided that Seller has used commercially reasonable efforts to obtain
consents to disclosure of such to Buyer; (k) all audit rights arising under any
of the (1) Applicable Contracts or otherwise with

 

7



--------------------------------------------------------------------------------

respect to any period prior to the Effective Time (except to the extent related
to any Assumed Obligations for which Buyer is required to indemnify any Seller
Indemnified Parties), or (2) Excluded Assets; (l) except for assignable data
described in subsection (m) of the definition of “Assets”, all geophysical and
other seismic and related technical data and information relating to the Assets;
(m) documents prepared or received by Seller or its Affiliates or their
representatives with respect to (i) lists of prospective purchasers for the
Assets, (ii) bids submitted by other prospective purchasers of the Assets,
(iii) analyses by Seller or its Affiliates or Hess of any bids submitted by any
prospective purchaser, (iv) correspondence between or among Seller, its
representatives, Hess and/or any prospective purchaser other than Buyer, and
(v) correspondence between Seller, Hess and/or any of their respective
representatives with respect to any of the bids, the prospective purchasers or
the transactions contemplated by this Agreement; (n) any offices, office leases
and any office furniture or office supplies located in or on such offices
excluded and/or office leases; (o) any assets that are excluded pursuant to the
provisions of Section 11.1(e), Section 13.2(d)(ii), Section 13.4,
Section 14.1(c)(ii) or Section 14.1(d); (p) except as set forth in Exhibit A-6,
any master service agreements, blanket agreements or similar Contracts relating
to the Assets; (q) any Hedge Contracts related to the Assets to which Seller or
any of its Affiliates is a party; (r) all overhead costs and expenses paid or
payable by Third Party non-operators to Seller or any of its Affiliates pursuant
to any applicable joint operating agreement with respect to periods of time
prior to Closing; (s) the JDA and the Tax Partnership, together with all rights,
liabilities and obligations thereunder, and all meeting minutes, presentations,
proposals, and development plans related to, or prepared in accordance with, the
terms of the JDA or any meeting of the “Joint Development Committee” (as defined
in the JDA), together with any communications between Seller, Hess and/or any
members of the “Joint Development Committee” related to the JDA or operations
thereunder; (t) the Excluded Formations and a non-exclusive easement through the
Target Formation for the purpose of accessing, exploring, developing and
producing Hydrocarbons from the Excluded Formations located below the Target
Formations; (u) except for the Assets described in subsection (f) of the
definition of “Assets,” all other servitudes, easements, rights-of-way, surface
fee interests, surface leases and other surface use agreements; (v) any Debt
Instruments of Seller (and all obligations and Liabilities thereunder) relating
to the Assets; (w) except for the Assets described in subsection (n) of the
definition of “Assets,” all (i) water use agreements, water purchase and/or
sales agreements and other similar water related agreements and (ii) water
rights, in each case, except to the extent granted under any Lease; (x) all
rights to coal and substances mined in connection therewith; and (y) the assets
set forth on Exhibit B.

“Excluded Formations” shall mean all of Seller’s right, title and interest in
and to the lands underlying the Leases, Mineral Fee Interests and Mineral Fee
Leases to the extent such right, title and interest relates to depths or
formations other than the Target Formation.

“Execution Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

“Final Payment Date” shall have the meaning set forth in Section 3.5.

“Final Price” shall have the meaning set forth in Section 3.5.

“Final Settlement Statement” shall have the meaning set forth in Section 3.5.

 

8



--------------------------------------------------------------------------------

“Financial Statements” shall have the meaning set forth in Section 11.8(a).

“Franchise Tax Liability” shall mean any Liability for Tax imposed by a state on
Seller’s or any of its Affiliates’ gross or net income and/or capital for the
privilege of engaging in business in that state (including Texas “margin” Tax
liability) that was or is attributable to Seller’s ownership or operation of the
Assets.

“Fundamental Representations” shall mean the representations and warranties of
Seller set forth in Section 9.1, Section 9.2, Section 9.5 and Section 9.15.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction and any arbitrator.

“Hard Consent” shall have the meaning set forth in Section 13.4(a).

“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws, including NORM and other substances referenced in
Section 14.2.

“Hedge Contract” shall mean any swap, forward, future or derivatives transaction
or option or other similar hedge Contract.

“Hess” shall mean Hess Ohio Developments, LLC, a Delaware limited liability
company.

“Hess PSA” shall mean that certain Purchase and Sale Agreement, dated as of the
Execution Date, by and between Hess and Buyer.

“Hydrocarbons” shall mean oil and gas and other hydrocarbons (including
condensate) produced or processed in association therewith (whether or not such
item is in liquid or gaseous form), including all crude oils, condensates and
natural gas liquids at atmospheric pressure and all gaseous hydrocarbons
(including wet gas, dry gas and residue gas) or any combination thereof, and any
minerals produced in association therewith.

“Imbalances” shall mean all Well Imbalances and Pipeline Imbalances.

“Income Tax Liability” shall mean any Liability of Seller or its Affiliates
attributable to any federal, state or local income Tax measured by or imposed on
the net income, profits, revenue or similar measure that was or is attributable
to Seller’s ownership or operation of the Assets.

“Indemnified Party” shall have the meaning set forth in Section 8.7(a).

 

9



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 8.7(a).

“Indemnity Deductible” shall mean two percent (2%) of the unadjusted Purchase
Price.

“Individual Title Defect Threshold” shall have the meaning set forth in
Section 13.2(i).

“Individual Environmental Defect Threshold” shall have the meaning set forth in
Section 14.1(f).

“JDA” shall mean that certain Joint Development Agreement dated October 21,
2011, by and among Seller and Hess, as the same may be amended from time to
time.

“Knowledge” shall mean with respect to Seller, the actual knowledge (without
investigation) of the Persons set forth on Schedule 1.1A.

“Law” shall mean any applicable statute, law (including common law), rule,
regulation, ordinance, order, code, ruling, writ, injunction, decree or other
official act of or by any Governmental Authority.

“Leases” shall have the meaning set forth in the definition of “Assets”.

“Liabilities” shall mean any and all claims, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
and costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage or environmental damage
or remediation.

“Material Adverse Effect” shall mean, with respect to Seller, any event, result,
occurrence, condition or circumstance that, individually or in the aggregate
(whether foreseeable or not and whether covered by insurance or not), results in
a material adverse effect on the (a) value, ownership or operation of the
Assets, taken as a whole and as currently operated as of the Execution Date, or
(b) ability of Seller to consummate the transactions contemplated by this
Agreement and perform its obligations hereunder; provided, however, that a
Material Adverse Effect shall not include any material adverse effects resulting
from: (i) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (ii) changes in general market, economic,
financial or political conditions (including changes in commodity prices
(including Hydrocarbons), fuel supply or transportation markets, or interest
rates) in the area in which the Assets are located, the United States or
worldwide; (iii) conditions (or changes in such conditions) generally affecting
the oil and gas and/or gathering, processing or transportation industry whether
as a whole or specifically in any area or areas where the Assets are located;
(iv) acts of God, including storms or meteorological events; (v) orders, actions
or failures to act of Governmental Authorities; (vi) civil unrest or similar
disorder, the outbreak of hostilities, terrorist acts or war; (vii) any actions
taken or omitted to be taken (A) by or at the written request or with the prior
written consent of Buyer or (B) as expressly prescribed hereunder;
(viii) matters that are cured or no longer exist by the earlier of Closing and
the termination of this Agreement; (ix) any Casualty Loss; (x) a change in Laws
or in GAAP interpretation from and after the Execution Date;
(xi) reclassification or recalculation of reserves in the ordinary course of
business; and (xii) natural declines in well performance.

 

10



--------------------------------------------------------------------------------

“Material Contract” shall have the meaning set forth in Section 9.8(a).

“Mineral Deed” shall mean the Mineral Interest Deed from Seller to Ascent Utica
Minerals pertaining to the Mineral Fee Interests and substantially in the form
of Exhibit C-2.

“Mineral Fee Interests” shall have the meaning set forth in the definition of
“Assets”.

“Mineral Fee Leases” shall have the meaning set forth in the definition of
“Assets”.

“Net Acre” shall mean, as computed separately with respect to (a) each Lease,
(i) the number of gross acres in the lands covered by such Lease, multiplied by
(ii) the undivided percentage interest in Hydrocarbons covered by such Lease in
such lands, multiplied by (iii) Seller’s aggregate Working Interest or undivided
interest in such Lease; provided that Seller’s Net Acres as shown on Exhibit A-1
with respect to such Lease shall only include the number of acres in the lands
covered by such Lease that are not subject to a Term Assignment Out, and
(b) each Mineral Fee Interest, (x) the number of gross acres in the lands
covered by such Mineral Fee Interest, multiplied by (y) Seller’s undivided
percentage mineral interest in the lands covered by such Mineral Fee Interest;
provided that Seller’s Net Acres as shown on Exhibit A-2 with respect to such
Mineral Fee Interest shall only include the number of acres in the lands covered
by such Mineral Fee Interest that are not subject to a Mineral Fee Lease;
provided further that Seller’s Net Acres as shown on Exhibit A-5 with respect to
such Mineral Fee Interest shall only include the number of acres in the lands
covered by such Mineral Fee Interest that are subject to a Mineral Fee Lease.

“Net Revenue Interest” shall mean, (a) with respect to any Lease, Unleased
Mineral Fee Interest or Well, the interest in and to all Hydrocarbons produced,
saved and sold from or allocated to such Lease, Unleased Mineral Fee Interest or
Well, after giving effect to all royalties, overriding royalties, production
payments, carried interests, net profits interests, reversionary interests and
other burdens held by Third Parties upon, measured by or payable out of
production therefrom; provided that Seller’s Net Revenue Interest as shown on
Exhibit A-1 with respect to such Lease shall only reflect Seller’s interest in
and to Hydrocarbons produced, saved and sold with respect to the portion of such
Lease that is not subject to a Term Assignment Out and (b) with respect to any
Mineral Fee Lease or any Lease to the extent subject to a Term Assignment Out,
as applicable, the Retained Burden attributable to such Mineral Fee Lease or
such Lease to the extent subject to a Term Assignment, as applicable.

“NORM” shall mean naturally occurring radioactive material.

“Ohio Dormant Minerals Act” shall mean Ohio Revised Code § 5301.56, as amended
as of June 30, 2006 and January 30, 2014, and as further amended from time to
time.

“Overhead Costs” shall mean an amount equal to $31,310 per month.

“Outside Date” shall mean August 31, 2018.

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph of this Agreement.

 

11



--------------------------------------------------------------------------------

“Permit” shall mean any permits, licenses, authorizations, registrations,
consents or approvals granted or issued by any Governmental Authority.

“Permitted Encumbrances” shall mean:

(a)    the terms and conditions of all Leases and, to the extent set forth in
Exhibit A-5, Mineral Fee Leases, and all lessor’s royalties, non-participating
royalties, overriding royalties, reversionary interests and similar burdens
upon, measured by or payable out of production if the net cumulative effect of
such Leases, Mineral Fee Leases and/or burdens (i) does not operate to reduce
the Net Revenue Interest of Seller with respect to the Target Formation in any
Lease, Mineral Fee Lease or Well to an amount less than the Net Revenue Interest
for such Lease, Mineral Fee Lease or Well as set forth in Exhibit A-1, Exhibit
A-3, Exhibit A-5 or Exhibit A-7, as applicable, and (ii) does not operate to
reduce the Net Acres of Seller with respect to the Target Formation in any Lease
to an amount less than the Net Acres for such Lease as set forth in Exhibit A-1;

(b)    the terms and conditions of all Mineral Fee Interests if the net
cumulative effect of such Mineral Fee Interests (i) does not operate to reduce
the Net Revenue Interest of Seller with respect to the Target Formation in any
Mineral Fee Interest to an amount less than the Net Revenue Interest for such
Mineral Fee Interest as set forth in Exhibit A-2 or Exhibit A-5, as applicable,
(ii) does not operate to reduce the Net Acres of Seller with respect to the
Target Formation in any Mineral Fee Interest to an amount less than the Net
Acres for such Mineral Fee Interest as set forth in Exhibit A-2 or Exhibit A-5,
as applicable, and (iii) would not reasonably be expected to materially impair
the operation or use of any of the Mineral Fee Interests as currently operated
and used or for purposes of development for and production of Hydrocarbons in
connection with anticipated drilling of oil and gas wells within a one year
period following the Execution Date;

(c)    preferential rights to purchase, consents to assignment and other similar
restrictions;

(d)    liens for Taxes or assessments not yet due or delinquent;

(e)    Customary Post-Closing Consents and any required notices to, or filings
with, Governmental Authorities in connection with the consummation of the
transactions contemplated by this Agreement;

(f)    conventional rights of reassignment upon final intention to abandon or
release any of the Assets, to the extent not triggered as of Closing;

(g)    such Title Defects as Buyer may have waived in writing;

(h)    all applicable Permits and Laws and all rights reserved to or vested in
any Governmental Authority: (i) to control or regulate any Asset in any manner;
(ii) by the terms of any right, power, franchise, grant, license or permit, or
by any provision of Law, to terminate such right, power, franchise, grant,
license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Assets; (iii) to use such property in a
manner which would not reasonably be expected to materially impair the use of
such property for the purposes for which it is currently owned and operated; or
(iv) to enforce any obligations or duties affecting the Assets to any
Governmental Authority with respect to any franchise, grant, license or permit;

 

12



--------------------------------------------------------------------------------

(i)    rights of a common owner of any interest in Rights-of-Way or Permits held
by Seller and such common owner as tenants in common or through common
ownership;

(j)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment, to the extent, individually or in the
aggregate, such rights would not reasonably be expected to materially impair the
operation or use of any of the Assets as currently operated and used or for the
purposes of development for and production of Hydrocarbons;

(k)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or delinquent;

(l)    any limitations (including drilling and operating limitations) imposed on
the Assets by reason of the rights of subsurface owners or operators in a common
property (including the rights of coal, utility and timber owners); provided
that it shall be assertable as a Title Defect if Buyer affirmatively
demonstrates that (i)(A) any lands overlying or underlying any Lease or Mineral
Fee Interest located in Warren township in Belmont County, Ohio, or Archer,
Cadiz, Green or Short Creek townships in Harrison County, Ohio, that are subject
to an Active Coal Mining Operation, (B) such Active Coal Mining Operation would
materially prevent a reasonably prudent operator from developing the
Hydrocarbons attributable to such Lease or Mineral Fee Interest in connection
with Buyer’s anticipated drilling of oil and gas wells following the Execution
Date, and (C) there is not a coal disturbance agreement or similar agreement
between Seller and the owner and/or operator of such Active Coal Mining
Operation and (ii) the aggregate number of Lease and Mineral Fee Interest Net
Acres (combined under both this Agreement and under the Hess PSA), as such terms
are respectively defined under this Agreement and the Hess PSA, that are
affected by Active Coal Mining Operations equals or exceeds 100 Net Acres;

(m)    any Encumbrance affecting the Assets that is discharged by Seller at or
prior to Closing;

(n)    any matters clearly referenced on the face of Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-5, Exhibit A-7 or Exhibit A-8;

(o)    zoning and planning ordinances and municipal regulations;

(p)    the terms and conditions of the Applicable Contracts, to the extent,
individually or in the aggregate, such terms and conditions (i) do not operate
to reduce the Net Revenue Interest of Seller with respect to the Target
Formation in any Lease, Unleased Mineral Fee Interest, Well or Mineral Fee Lease
to an amount less than the Net Revenue Interest for such Lease, Unleased

 

13



--------------------------------------------------------------------------------

Mineral Fee Interest, Well or Mineral Fee Lease as set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable, (ii) do not
operate to reduce the Net Acres of Seller with respect to the Target Formation
in any Lease or Mineral Fee Interest to an amount less than the Net Acres for
such Lease or Mineral Fee Interest as set forth in Exhibit A-1, Exhibit A-2 or
Exhibit A-5, as applicable, and (iii) would not reasonably be expected to
materially impair the operation or use of any of the Assets as currently
operated and used;

(q)    the existence and outcome of the litigation, suits and proceedings set
forth in Schedule 9.7, as well as the underlying claim(s) with respect to such
litigation, suits and proceedings to the extent relating to the Assets affected
by such litigation, suits and proceedings;

(r)    any matter that would not constitute a Title Defect under the proviso in
the definition of “Title Defect” in this Agreement; and

(s)    all other defects and irregularities affecting any of the Assets that,
individually or in the aggregate, (i) do not operate to reduce the Net Revenue
Interest of Seller with respect to the Target Formation in any Lease, Unleased
Mineral Fee Interest, Well or Mineral Fee Lease to an amount less than the Net
Revenue Interest for such Lease, Unleased Mineral Fee Interest, Well or Mineral
Fee Lease as set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-5 or
Exhibit A-7, as applicable, and (ii) do not operate to reduce the Net Acres of
Seller with respect to the Target Formation in any Lease or Mineral Fee Interest
to an amount less than the Net Acres for such Lease or Mineral Fee Interest as
set forth in Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable, and
(iii) would not reasonably be expected to materially impair the operation or use
of any of the Assets as currently operated and used or for the purposes of
development for and production of Hydrocarbons in connection with anticipated
drilling of oil and gas wells within one year period following the Execution
Date.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Personal Property” shall have the meaning set forth in the definition of
“Assets”.

“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller under
any Contract or Law relating to the purchase and sale, gathering,
transportation, storage, processing or marketing of such Hydrocarbons and the
quantity of Hydrocarbons attributable to the Assets actually delivered by Seller
pursuant to the relevant Contract or at Law, together with any appurtenant
rights and obligations concerning production balancing at the delivery point
into the relevant sale, gathering, transportation, storage or processing
facility.

“Post-Closing Tax Return” shall have the meaning set forth in Section 15.3(d).

“Pre-Closing Tax Return” shall have the meaning set forth in Section 15.3(d).

“Preferential Purchase Right” shall mean each preferential purchase right, right
of first refusal or similar right pertaining to an Asset and the transactions
contemplated hereby.

 

14



--------------------------------------------------------------------------------

“Preliminary Settlement Statement” shall have the meaning set forth in
Section 3.4.

“Property Expenses” shall mean all operating expenses (excluding all insurance
premiums or any other costs of insurance attributable to Seller’s and/or its
Affiliates’ insurance and to coverage periods from and after the Effective Time
and excluding in all cases, all costs and expenses of bonds, letters of credit
or other surety instruments and Asset Taxes) and capital expenditures incurred
in the ownership and operation of the Assets in the ordinary course of business
and, where applicable, in accordance with the relevant operating or unit
agreement, if any, including costs of title examination, costs of surface
preparation for drilling wells and costs incurred under Contracts that are not
Assets to the extent such costs are incurred in the ownership and operation of
the Assets in the ordinary course of business, but excluding Liabilities
attributable to (i) personal injury or death, property damage or violation of
any Law, (ii) obligations to plug wells and dismantle or decommission
facilities, (iii) the remediation of any environmental condition under
applicable Environmental Laws, (iv) obligations with respect to Imbalances,
(v) obligations to pay Working Interests, royalties, overriding royalties or
other interest owners revenues or proceeds attributable to sales of Hydrocarbons
relating to the Assets, including those held in suspense, (vi) Seller’s curative
actions with respect to any Title Defect or Environmental Defect asserted by
Buyer, (vii) Seller’s curative actions with respect to any breach of any of its
representations and warranties in Article IX prior to Closing, or
(viii) overhead or other internal general or administrative expenses of Seller
or its Affiliates.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Records” shall have the meaning set forth in the definition of “Assets”.

“Remediation” shall mean, with respect to an Environmental Condition, the
response required or allowed under Environmental Laws that completely addresses
and resolves (for current and future use in the same manner as being currently
used), to the satisfaction of the Governmental Authority with jurisdiction with
respect thereto if applicable, the identified Environmental Condition in its
entirety at the lowest cost (considered as a whole) as compared to any other
response that is required or allowed under Environmental Laws. “Remediation” may
consist of or include taking no action, leaving the condition unaddressed,
periodic monitoring, the use of institutional controls or the recording of
notices in lieu of remediation, in each case, if such response is allowed under
Environmental Laws and completely addresses and resolves (for current and future
use in the same manner as being currently used), to the satisfaction of the
Governmental Authority with jurisdiction with respect thereto if applicable, the
identified Environmental Condition in its entirety. The term “Remediate” shall
have the corollary meaning to the foregoing.

“Remediation Amount” shall mean, with respect to an Environmental Condition, the
cost (net to Seller’s interest) of the Remediation of such Environmental
Condition; provided, however, that “Remediation Amount” shall not include
(a) the costs of Buyer’s and/or its Affiliate’s employees, or, if Seller is
conducting the Remediation, Buyer’s project manager(s) or attorneys,
(b) expenses for matters that are ordinary costs of doing business regardless of
the presence of an Environmental Condition (e.g., those costs that would
ordinarily be incurred in the day-to-day operations of the Assets or in
connection with Permit renewal/amendment activities), (c) overhead costs of
Buyer and/or its Affiliates, (d) costs and expenses that would

 

15



--------------------------------------------------------------------------------

not have been required under Environmental Laws as they exist on the Closing
Date or, if prior to the Closing Date, the date on which the Remediation action
is being undertaken, or (e) any costs or expenses relating to the assessment,
remediation, removal, abatement, transportation and disposal of any asbestos,
asbestos-containing materials or NORM unless required to address a violation of
Environmental Law.

“Retained Burdens” shall mean, (a) with respect to the portion of a Lease that
is subject to a Term Assignment Out, the burden retained by Seller in such Term
Assignment Out on an eight-eighths basis, in and to such portion of such Lease
and (b) with respect to the portion of a Mineral Fee Interest that is subject to
a Mineral Fee Lease, the burden retained by Seller in such Mineral Fee Lease on
an eight-eighths basis, in and to such portion of such Mineral Fee Interest; as
applicable.

“Rights-of-Way” shall mean all permits, licenses, servitudes, easements, surface
leases, surface use agreements and rights-of-way primarily used or held for use
in connection with the ownership or operation of the Assets, other than Permits.

“Royalties” shall mean royalties, overriding royalties, production payments, net
profits interests and other similar burdens upon, measured by or payable out of
production.

“Scheduled Closing Date” shall have the meaning set forth in Section 6.1.

“SEC” shall have the meaning set forth in Section 11.8(a).

“Securities Act” shall have the meaning set forth in Section 11.8(a).

“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Expenses” means (a) all costs and expenses incurred by Seller or its
Affiliates to cure or attempt to cure prior to Closing any (i) breach by Seller
of this Agreement or (ii) Title Defect or Environmental Defect and (b) all
general and administrative expenses of Seller or any of its Affiliates relating
to the ownership or operation of the Assets, other than Overhead Costs for which
Buyer has agreed to a Purchase Price adjustment pursuant to Section 3.3(a)(v).

“Seller Indemnified Parties” shall have the meaning set forth in Section 8.3.

“Seller Personnel” shall have the meaning set forth in Section 11.8(a).

“Special Warranty” shall have the meaning set forth in Section 13.1(b).

“Straddle Period” shall mean any Tax period beginning before and ending on or
after the Effective Time.

“Suspense Funds” shall mean all amounts held by Seller in suspense that are
attributable to the Assets.

“Target Formation” shall mean, in the State of Ohio, the stratigraphic
equivalents of all subsurface intervals from one hundred feet above the top of
the Utica in the CNX Barnesville #1

 

16



--------------------------------------------------------------------------------

(API 34-013-20609) at 8318’ TVD through to the stratigraphic equivalent of the
top of the Trenton Limestone at 8577’ TVD as reflected in the Quad Neutron
Hydrocarbon Log dated September 9, 2010, run on the Barnesville #1 (API
34-013-20609).

“Tax” or “Taxes” shall mean all taxes, assessments, duties, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profit, premium, stamp, license, payroll, employment, social
security, unemployment, disability, environmental, alternative minimum, add-on,
value-added, withholding (including backup withholding) and other taxes,
assessments, duties, levies, imposts or other similar charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Governmental
Authority, penalties and interest.

“Tax Partnership” shall mean the tax partnership created pursuant to that
certain Tax Partnership Agreement between Seller and Hess pursuant to the JDA.

“Tax Returns” shall mean any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Taxing Authority, including
any amendments thereto.

“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority that imposes such Tax, and the Governmental Authority (if any) charged
with the collection of such Tax, including any Governmental Authority that
imposes, or is charged with collecting, social security or similar charges or
premiums.

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Title Arbitrator” shall have the meaning set forth in Section 13.2(j).

“Title Benefit” shall mean with respect to the Target Formation for any Lease,
Unleased Mineral Fee Interest, Well or Mineral Fee Lease, any right,
circumstance or condition existing as of the Effective Time and immediately
prior to Closing that operates to (a) increase the Net Revenue Interest of
Seller with respect to the Target Formation in any Lease, Unleased Mineral Fee
Interest, Well or Mineral Fee Lease above that shown for such Lease, Unleased
Mineral Fee Interest, Well or Mineral Fee Lease in Exhibit A-1, Exhibit A-2,
Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable, or (b) increase the Net
Acres of Seller with respect to the Target Formation in any Lease or Mineral Fee
Interest above the Net Acres for such Lease or Mineral Fee Interest as shown in
Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable.

“Title Benefit Amount” shall have the meaning set forth in Section 13.2(e).

“Title Benefit Notice” shall have the meaning set forth in Section 13.2(b).

“Title Claim Date” shall have the meaning set forth in Section 13.2(a).

 

17



--------------------------------------------------------------------------------

“Title Defect” shall mean any Encumbrance, defect or other matter that causes
Seller not to have Defensible Title; provided that the following shall not be
considered Title Defects:

(a)    defects arising out of lack of corporate or other entity authorization in
the public records unless Buyer provides affirmative evidence that such
corporate or other entity action results in another Person’s claim of title to
the relevant Asset;

(b)    defects based on a gap in Seller’s chain of title in the applicable
county records, unless such gap is affirmatively shown to exist in such records
by an abstract of title, title opinion or landman’s title chain or run sheet
which relevant documents shall be included in a Title Defect Notice;

(c)    defects based on the existence of any prior oil and gas lease relating to
the lands covered by the Mineral Fee Interest or Leases not being surrendered of
record, unless Buyer provides affirmative evidence that such prior oil and gas
lease is still in effect and has resulted in another Person’s claim of title to
the relevant Mineral Fee Interest or Lease or Hydrocarbons applicable thereto;

(d)    defects based solely on: (i) lack of information in Seller’s files, or
(ii) references to an unrecorded document to which neither Seller nor any
Affiliate of Seller is a party and which document is dated earlier than
January 1, 1960, excluding Seller’s corporate or Seller’s successors’ corporate
merger documents, and provided that, for clarity, subpart (ii) above does not
pertain to defects constituted by or arising as a consequence of the terms and
conditions of any such unrecorded document;

(e)    any Encumbrance or loss of title (i) resulting from (A) Seller’s conduct
of business after the Execution Date pursuant to actions specifically required
of Seller pursuant to this Agreement or (B) Hess’s conduct of business after the
Execution Date pursuant to actions specifically required of Hess pursuant to the
Hess PSA or (ii) with respect to (A) any matter subject to Section 11.1(b)(ii),
occurring in the ordinary course, to the extent Seller has notified Buyer of
such matter and has acted (or refrained from acting) in accordance with Buyer’s
request or consent (or lack of consent) with respect thereto pursuant to
Section 11.1(b) or (B) any matter subject to Section 11.1(b)(ii) of the Hess
PSA, occurring in the ordinary course, to the extent Hess has notified Buyer of
such matter and has acted (or refrained from acting) in accordance with Buyer’s
request or consent (or lack of consent) with respect thereto pursuant to
Section 11.1(b) of the Hess PSA;

(f)    Encumbrances created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that would customarily be accepted
in taking or purchasing such Leases and for which a reasonably prudent lessee
would not customarily seek a subordination of such Encumbrance to the oil and
gas leasehold estate prior to conducting drilling activities on the Lease and
that are not in default as of Closing;

(g)    all defects or irregularities that have been cured or remedied by
applicable statutes of limitation or statutes of prescription; provided that the
foregoing shall not exclude Title Defects based upon claims arising under the
Ohio Dormant Minerals Act (unless excluded pursuant to subclause (n) below);

 

18



--------------------------------------------------------------------------------

(h)    all defects or irregularities resulting from lack of survey, unless a
survey is required by applicable Law;

(i)    all defects or irregularities resulting from the failure to record
releases of liens, production payments or mortgages that have expired on their
own terms or the enforcement of which are barred by applicable statute of
limitations unless Buyer provides affirmative evidence that such failure results
in another Person’s claim of title to the relevant Asset;

(j)    Encumbrances created under deeds of trust, mortgages and similar
instruments by the grantor under a Right-of-Way that would customarily be
accepted by a reasonably prudent oil and gas operator or reasonably prudent
pipeline owner in taking or purchasing such Rights-of-Way and that are not in
default as of Closing;

(k)    defects in the chain of title consisting of (i) the failure to recite
marital status in a document, (ii) the use of affidavits or similar instruments
reflecting heirship to cure breaks in the chain of title or (iii) omissions of
estate proceeding, unless Buyer provides affirmative evidence that such failure
may result in another Person’s claim of title to the relevant Assets;

(l)    all defects arising from any change in Laws following the Execution Date;

(m)    any Encumbrance or loss of title affecting ownership interests in
formations other than the Target Formation;

(n)    all defects claimed pursuant to the Ohio Dormant Minerals Act, unless
Buyer affirmatively demonstrates that Seller’s title would not satisfy the
definition of Defensible Title applying the decisions of the Ohio Supreme Court
in Corban v. Chesapeake Exploration, L.L.C., No. 2014-0804, 2016-Ohio-5796 (Ohio
Sept. 15, 2016), Walker v. Shondrick-Nau, No. 2014-0803, 2016-Ohio-5793 (Ohio
Sept. 15, 2016), and Albanese v. Batman, Nos. 2015-0120, -0121, 2016-Ohio-5814
(Ohio Sept. 15, 2016);

(o)    defects as a consequence of cessation of production, insufficient
production or failure to conduct operations during any period after the
completion of a well capable of production in paying quantities on any of the
Leases held by production, or lands pooled or unitized therewith, except to the
extent (i) the cessation of production is conclusively shown to exist for more
than twelve (12) consecutive months during the five-year period immediately
prior to the Execution Date (or such shorter period of time since such well(s)
commenced production) or (ii) said cessation, insufficiency or failure violates
the terms of the respective Leases unitized with any such well such that it may
reasonably result in a valid claim by the lessor or other Third Party to
terminate the underlying Lease, which documentation shall be provided by Buyer
to Seller in support thereof; and

(p)    defects that affect only which Person has the right to receive Royalty
payments (rather than the amount of the proper payment of such Royalty payment)
and that do not affect the validity of the underlying Lease or Unleased Mineral
Fee Interest, unless a demand has been made by a party challenging the payment
of Royalties or validity of the lease or ownership interest receiving said
Royalties, in each case, to the extent same do not, individually or in the
aggregate (i) reduce the Net Revenue Interest of Seller with respect to the
Target Formation in any Lease, Unleased Mineral Fee Interest or Well to an
amount less than the Net Revenue

 

19



--------------------------------------------------------------------------------

Interest for such Lease, Unleased Mineral Fee Interest or Well as set forth in
Exhibit A-1, Exhibit A-2, Exhibit A-3 or Exhibit A-7 as applicable, (ii) operate
to reduce the Net Acres of Seller with respect to the Target Formation in any
Lease or Mineral Fee Interest to an amount less than the Net Acres for such
Lease or Mineral Fee Interest as set forth in Exhibit A-1, Exhibit A-2 or
Exhibit A-5, and (iii) obligate Seller to bear a Working Interest with respect
to the Target Formation in any Well in any amount greater than the Working
Interest for such Well as set forth in Exhibit A-3 (unless the Net Revenue
Interest for such Well is greater than the Net Revenue Interest for such Well as
set forth in Exhibit A-3 in the same proportion as any increase in such Working
Interest).

“Title Defect Amount” shall have the meaning set forth in Section 13.2(e).

“Title Defect Deductible” shall mean two percent (2%) of the unadjusted Purchase
Price.

“Title Defect Notice” shall have the meaning set forth in Section 13.2(a).

“Title Defect Property” shall have the meaning set forth in Section 13.2(a).

“Title Dispute” shall have the meaning set forth in Section 13.2(j).

“Transaction Documents” shall mean those documents executed and delivered
pursuant to or in connection with this Agreement.

“Transition Services Agreement” shall mean the Transition Services Agreement
among Seller and Buyer pertaining to the Assets and substantially in the form of
Exhibit H.

“Transfer Taxes” shall have the meaning set forth in Section 15.3(a).

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.

“Units” shall have the meaning set forth in the definition of “Assets”.

“Unleased Mineral Fee Interest” shall mean any Mineral Fee Interest, or portion
thereof, that is not subject to a Mineral Fee Lease described on Exhibit A-5.

“Unscheduled Consent” shall have the meaning set forth in Section 13.4.

“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled, together with any appurtenant rights and obligations concerning future
in kind and/or cash balancing at the wellhead.

“Wells” shall have the meaning set forth in the definition of “Assets”.

“Willful Breach” shall mean, with respect to any Party, such Party knowingly and
intentionally breaches in any material respect (by refusing to perform or taking
an action prohibited) any material covenant applicable to such Party.

 

20



--------------------------------------------------------------------------------

“Working Interest” shall mean, with respect to any Lease or Well, the interest
in and to such Lease or Well that is burdened with the obligation to bear and
pay costs and expenses of maintenance, development and operations on or in
connection with such Lease or Well, but without regard to the effect of any
royalties, overriding royalties, production payments, net profits interests and
other similar burdens upon, measured by or payable out of production therefrom.

1.2    References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to the
Article, Section or subsection hereof in which such words occur. Wherever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limiting the foregoing in
any respect.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the Execution Date. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. The words “shall” and “will” are used
interchangeably throughout this Agreement and shall accordingly be given the
same meaning, regardless of which word is used. References to any date and/or
time shall mean such date or time, as applicable, in Houston, Texas and for
purposes of calculating the time period in which any notice or action is to be
given or undertaken hereunder, such period shall be deemed to begin at 12:01
a.m. on the applicable date in Houston, Texas.

ARTICLE II

PURCHASE AND SALE

2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, and Buyer agrees to purchase and pay for, the Assets.

2.2    Excluded Assets. Seller shall reserve and retain all of the Excluded
Assets.

2.3    Revenues and Expenses.

(a)    Seller shall be entitled to all of the rights of ownership attributable
to the Assets (including the right to all production, proceeds of production and
other proceeds) and shall remain responsible for all Property Expenses, in each
case, attributable to the period of time prior to the Effective Time and all
Seller Expenses incurred before, on or after the Effective Time. Subject to the
occurrence of Closing, Buyer shall be entitled to all of the rights of ownership

 

21



--------------------------------------------------------------------------------

attributable to the Assets (including the right to all production, proceeds of
production and other proceeds), and shall be responsible for all Property
Expenses, in each case, from and after the Effective Time. Subject to
Section 15.3(a), all Property Expenses that are: (a) incurred with respect to
operations conducted or production prior to the Effective Time shall be paid by
or allocated to Seller and (b) incurred with respect to operations conducted or
production from and after the Effective Time shall be paid by or allocated to
Buyer.

(b)    Such amounts that are received or paid during the period from the
Execution Date up to Closing shall be accounted for in the Preliminary
Settlement Statement or Final Settlement Statement as applicable. Such amounts
that are received or paid after Closing but prior to the date of the Final
Settlement Statement shall be accounted for in the Final Settlement Statement.
If, after the Parties’ agreement (or deemed agreement) upon the Final Settlement
Statement (to the extent not taken into account in the Final Settlement
Statement), (i) any Party receives monies belonging to the other, including
proceeds of production, then such amount shall, within five (5) Business Days
after the end of the month in which such amounts were received, be paid over to
the proper Party, (ii) any Party pays monies for Property Expenses which are the
obligation of the other Party hereto, then such other Party shall, within five
(5) Business Days after the end of the month in which the applicable invoice and
proof of payment of such invoice were received, reimburse the Party which paid
such Property Expenses, (iii) a Party receives an invoice of an expense or
obligation which is owed by the other Party, such Party receiving the invoice
shall promptly forward such invoice to the Party obligated to pay the same, and
(iv) an invoice or other evidence of an obligation is received by a Party, which
is partially an obligation of both Seller and Buyer, then the Parties shall
consult with each other, and each shall promptly pay its portion of such
obligation to the obligee. After Closing, each Party shall be entitled to
participate in all joint interest audits and other audits of Property Expenses
for which such Party is entirely or in part responsible under the terms of this
Section 2.3.

ARTICLE III

PURCHASE PRICE

3.1    Purchase Price. The aggregate purchase price for the Assets shall be
$397,584,502 (the “Purchase Price”), adjusted in accordance with this Agreement
and payable by Buyer to Seller at Closing by wire transfer in same day funds to
a bank account of Seller (the details of which shall be provided to Buyer in the
Preliminary Settlement Statement).

3.2    Deposit. Concurrently with the execution of this Agreement, Buyer has
deposited by wire transfer in same day funds with Seller an amount equal to ten
percent (10%) of the Purchase Price (such amount, the “Deposit”). The Deposit
will be held by Seller pursuant to the terms of this Section 3.2 and
Section 7.2. If Closing occurs, the Deposit shall be applied toward the Purchase
Price.

3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:

(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):

(i)    an amount equal to the value of all (A) Hydrocarbons attributable to the
Leases, Unleased Mineral Fee Interests and/or Wells in pipelines or in tanks
above the

 

22



--------------------------------------------------------------------------------

pipeline sales connection, in each case, as of the Effective Time, plus (B) the
unsold inventory of gas products attributable to the Leases, Unleased Mineral
Fee Interests and/or Wells as of the Effective Time, in each case such value to
be based upon the contract price in effect as of the Effective Time (or if no
such contract is in effect, the market value in the area as of the Effective
Time), less (1) amounts payable as Royalties and (2) severance taxes deducted by
the purchaser of such production;

(ii)    an amount equal to all (A) Property Expenses (other than Overhead Costs
which are covered by Section 3.3(a)(v) below), (B) Royalties, rentals, lease
maintenance payments, (C) payments to acquire Rights-of-Way covered by
Section 11.1(b)(viii) (to the extent not exceeding $250,000 in the aggregate)
and (D) lease extension payments or bonuses covered by Section 11.1(b)(vii) (to
the extent not exceeding $150,000 in the aggregate) or associated with the
activities set forth on Schedule 11.1 (in each case) paid by Seller or its
Affiliates that are attributable to the ownership or operation of the Assets
from and after the Effective Time up to Closing (whether paid before or after
the Effective Time);

(iii)    to the extent that Seller’s interest in any of the Wells is
underproduced with respect to any Hydrocarbons as of the Effective Time, an
amount equal to the product of (A) the underproduced volumes times (B) $2.03/MCF
for gaseous Hydrocarbons, provided, that the MCF price for gaseous Hydrocarbons
is net of Royalties, production/severance Taxes, and all reasonable Third Party
expenses including gathering, transportation, compression, processing and
similar fees associated with the sale of natural gas;

(iv)    to the extent that any Hydrocarbons attributable to fully assigned
Applicable Contracts under which Seller has an imbalance due Seller as of the
Effective Time, an amount equal to the product of (A) the imbalance volume times
(B) $2.58/MMBtu for gaseous Hydrocarbons;

(v)    Overhead Costs attributable to the period from the Effective Time up to
Closing;

(vi)    An amount equal to the costs and expenses set forth on Schedule
3.3(a)(vi) and paid by Seller (or any of its Affiliates) prior to Closing on
behalf of a Third Party as a working interest owner in a Well operated by Seller
or Hess, but only to the extent such costs and expenses have not been reimbursed
or otherwise paid to Seller (or any of its Affiliates);

(vii)    the amount of all Asset Taxes prorated to Buyer in accordance with
Section 15.3(b) but paid or payable by Seller; and

(viii)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.

 

23



--------------------------------------------------------------------------------

(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):

(i)    an amount equal to all proceeds received by Seller or its Affiliates
attributable to the ownership or operation of the Assets from and after the
Effective Time up to Closing, including the sale of Hydrocarbons produced from
the Assets or allocable thereto, net of any sales, excise or similar Taxes in
connection therewith not reimbursed to Seller or its Affiliates, as applicable,
by a Third Party purchaser;

(ii)    subject to Section 13.2(i), if Seller makes the election under
Section 13.2(d)(i) with respect to any uncured Title Defect, the Title Defect
Amount with respect to such Title Defect;

(iii)    subject to Section 14.1(f), if Seller makes the election under
Section 14.1(c)(i) with respect to any uncured Environmental Defect, the
Remediation Amount with respect to such Environmental Defect;

(iv)    the Allocated Value of any Assets excluded from the transactions
contemplated hereby pursuant to Section 11.1(e), Section 13.2(d)(ii),
Section 13.4, Section 14.1(c)(ii) or Section 14.1(d);

(v)    the amount of all Asset Taxes prorated to Seller in accordance with
Section 15.3(b) but paid or payable by Buyer;

(vi)    to the extent that Seller’s interest in any of the Wells is overproduced
with respect to any Hydrocarbons as of the Effective Time, an amount equal to
the product of (A) the overproduced volumes times (B) $2.03/MCF for gaseous
Hydrocarbons; provided, that the MCF price for gaseous Hydrocarbons is net of
Royalties, production/severance Taxes, and all reasonable Third Party expenses
including gathering, transportation, compression, processing and similar fees
associated with the sale of natural gas;

(vii)    to the extent that any Hydrocarbons attributable to fully assigned
Applicable Contracts under which Seller has an imbalance due midstream service
provider as of the Effective Time, an amount equal to the product of (A) the
imbalance volumes times (B) $2.58/MMBtu for gaseous Hydrocarbons;

(viii)    except with respect to (A) Leases set forth on Schedule 11.1, (B) any
acquisition of Rights-of-Way that is covered by Section 11.1(b)(viii) (to the
extent the costs thereof do not exceed $250,000 in the aggregate) and (C) any
extension or renewal of a Lease or other Asset that is covered by
Section 11.1(b)(vii) (to the extent the costs thereof do not exceed $150,000 in
the aggregate) (in each case, for which Buyer will bear the costs of such
acquisition, renewal or extension through the adjustment set forth in
Section 3.3(a)(ii)), an amount equal to the Allocated Value of any Lease in
which the primary term expires prior to Closing unless otherwise extended or
renewed at the sole cost and expense of Seller; and

(ix)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.

 

24



--------------------------------------------------------------------------------

(c)    For the avoidance of doubt, in the event Seller or its Affiliates receive
an overpayment of proceeds for which Buyer receives an adjustment to the
Purchase Price under Section 3.3(b) and Seller is subsequently required to
reimburse or otherwise account for such overpayment to a Third Party, Seller
shall be entitled to a reimbursement from Buyer of such overpayment amount,
which if such amount is known prior to the issuance of the Final Settlement
Statement, shall be reflected as an adjustment on the Final Settlement
Statement.

3.4    Preliminary Settlement Statement. Not less than five (5) Business Days
prior to Closing, Seller shall prepare and submit to Buyer for review a draft
settlement statement (the “Preliminary Settlement Statement”) that shall set
forth the Adjusted Purchase Price, reflecting each adjustment made in accordance
with this Agreement as of the date of preparation of such Preliminary Settlement
Statement and the itemized calculation and reasonable supporting documentation
of the adjustments used to determine such amount, together with the designation
of Seller’s accounts for the wire transfers of funds as set forth in
Section 6.3(d). Within two (2) Business Days of receipt of the Preliminary
Settlement Statement, Buyer will deliver to Seller a written report containing
all changes with the explanation therefor that Buyer proposes to be made to the
Preliminary Settlement Statement. The Preliminary Settlement Statement, as
agreed upon by the Parties, will be used to adjust the Purchase Price at
Closing; provided that if the Parties do not agree upon an adjustment set forth
in the Preliminary Settlement Statement, then the amount of such adjustment used
to adjust the Purchase Price at Closing shall be that amount set forth in good
faith by Seller in the draft Preliminary Settlement Statement delivered by
Seller to Buyer pursuant to this Section 3.4.

3.5    Final Settlement Statement. On or before the later of (a) ninety (90)
days after Closing and (b) thirty (30) days after termination of all of the
services under the Transition Services Agreement, a final settlement statement
(the “Final Settlement Statement”) will be prepared by Seller based on actual
income and expenses during the period from and after the Effective Time until
Closing and which takes into account all final adjustments made to the Purchase
Price and shows the resulting final Adjusted Purchase Price. The Final
Settlement Statement shall set forth the actual proration of the amounts
required by this Agreement. As soon as practicable, and in any event within
thirty (30) days after receipt of the Final Settlement Statement, Buyer shall
return to Seller a written report containing any proposed changes to the Final
Settlement Statement and an explanation of any such changes and the reasons
therefor (the “Dispute Notice”). Buyer’s failure to deliver to Seller a Dispute
Notice detailing proposed changes to the Final Settlement Statement by such date
shall be deemed to be an acceptance by Buyer of the Final Settlement Statement
delivered by Seller and any changes to the Final Settlement Statement as
initially prepared by Seller that are subsequently proposed or requested by
Buyer and not included in the Dispute Notice shall be deemed waived, and
Seller’s determinations with respect to all such adjustments in the Final
Settlement Statement that are not addressed in a Dispute Notice shall prevail.
If the final Purchase Price set forth in the Final Settlement Statement is
mutually agreed upon by Seller and Buyer or deemed agreed pursuant to the
foregoing (or determined by the Accounting Arbitrator pursuant to Section 3.6),
the Final Settlement Statement and such final Adjusted Purchase Price (the
“Final Price”), shall be final and binding on the Parties, without limiting the
provisions of Section 2.3 above. Any difference in the Adjusted Purchase Price
as paid at Closing pursuant to the Preliminary Settlement Statement and the
Final Price shall be paid by the owing Party on or before the date that is 10
days following agreement or deemed agreement (or determination by the Accounting
Arbitrator, as applicable) (such date, the “Final Payment Date”) to the owed
Party. In addition, upon the

 

25



--------------------------------------------------------------------------------

termination of the Transition Services Agreement, Seller shall transfer to Buyer
all Suspense Funds. All amounts paid or transferred pursuant to this Section 3.5
shall be delivered in United States currency by wire transfer of immediately
available funds to the account specified in writing by the relevant Party.

3.6    Disputes. If Seller and Buyer are unable to resolve the matters addressed
in the Dispute Notice, each of Buyer and Seller shall within 14 Business Days
after the delivery of such Dispute Notice, summarize its position with regard to
such dispute in a written document of twenty pages or less and submit such
summaries to the Houston, Texas office of Deloitte or such other Person as the
Parties may mutually select (the “Accounting Arbitrator”), together with the
Dispute Notice, the Final Settlement Statement and any other documentation such
Party may desire to submit. Within 20 Business Days after receiving the Parties’
respective submissions, the Accounting Arbitrator shall render a decision
choosing either Seller’s position or Buyer’s position with respect to each
matter addressed in any Dispute Notice, based on the materials described above.
Any decision rendered by the Accounting Arbitrator pursuant hereto shall be
final, conclusive and binding on Seller and Buyer and will be enforceable
against any of the Parties in any court of competent jurisdiction. The costs of
such Accounting Arbitrators shall be borne one-half by Buyer and one-half by
Seller. In the event that Deloitte declines to serve as the Accounting
Arbitrator, then the Accounting Arbitrator shall be selected by lot from among
the independent national accounting firms that have not represented any Party or
its Affiliates at any time during the three year period of time immediately
preceding its designation hereunder.

3.7    Allocation of Purchase Price / Allocated Values. Buyer and Seller agree
that the unadjusted Purchase Price shall be allocated among the Assets as set
forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-5, Exhibit A-7 or
Exhibit A-9, as applicable. The “Allocated Value” for any Asset equals the
portion of the unadjusted Purchase Price allocated to such Asset in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5, Exhibit A-7 or Exhibit A-9, as
applicable. Such Allocated Values shall be used in calculating adjustments to
the Purchase Price as provided herein. Buyer and Seller also agree (a) that the
Allocated Values, as adjusted, shall be used by Seller and Buyer as the basis
for reporting asset values and other items for purposes of this Section 3.7, and
(b) that neither they nor their Affiliates will take positions inconsistent with
such Allocated Values in notices to Governmental Authorities, in notices to
Preferential Purchase Right holders or in other documents or notices relating to
the transactions contemplated by this Agreement.

3.8    Allocation of Consideration for Tax Purposes. Seller and Buyer shall use
commercially reasonable efforts to agree to an allocation of the Purchase Price,
the Assumed Obligations and any other items properly treated as consideration
for U.S. federal income Tax purposes (the “Allocable Amount”) among the Assets
in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (the “Allocation Schedule”), within 120 days after
Closing which Allocation Schedule shall generally account for the Allocated
Value of the Assets as set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3,
Exhibit A-5, Exhibit A-7 or Exhibit A-9, as applicable. If Seller and Buyer
reach an agreement with respect to the Allocation Schedule, (i) Seller and Buyer
shall use commercially reasonable efforts to update the Allocation Schedule in
accordance with Section 1060 of the Code following any adjustment to the
Allocable Amount pursuant to this Agreement, and (ii) Seller and Buyer shall,
and shall cause their Affiliates to, report consistently with the Allocation
Schedule on all Tax Returns, including Internal Revenue Service Form 8594 (Asset
Acquisition Statement under Section 1060);

 

26



--------------------------------------------------------------------------------

provided, however, that no Party shall be unreasonably impeded in its ability
and discretion to negotiate, compromise and/or settle any Tax audit, claim or
similar proceeding in connection with such allocation.

ARTICLE IV

BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by Seller or waiver by
Buyer, on or prior to Closing, of each of the following conditions:

4.1    Representations. Each of the representations and warranties of Seller set
forth in Article IX shall be true and correct in all respects on and as of the
Closing Date, with the same force and without giving effect to any qualifiers as
to materiality, Material Adverse Effect or material adverse effect as though
such representations and warranties had been made or given on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for those breaches, if any, of such representations and warranties
that in the aggregate would not have a Material Adverse Effect.

4.2    Performance. Seller shall have performed or complied, in all material
respects, with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Seller is required prior to
or at the Closing Date.

4.3    No Legal Proceedings. No suit, action or other proceeding by any Third
Party shall be pending before any Governmental Authority (a) seeking to
restrain, prohibit, enjoin or declare illegal, or (b) seeking substantial
damages in connection with, the transactions contemplated by this Agreement.

4.4    Title Defects and Environmental Defects. The sum of (a) all Title Defect
Amounts (such amount as determined by Seller in good faith, acting reasonably
pursuant to Section 13.2(g), unless otherwise agreed to by the Parties), less
the sum of all Title Benefit Amounts (such amount as determined by Buyer in good
faith, acting reasonably pursuant to Section 13.2(h), unless otherwise agreed to
by the Parties), (b) all Remediation Amounts (such amount as determined by
Seller in good faith, acting reasonably, unless otherwise agreed to by the
Parties) and (c) the total Allocated Value of all Assets excluded from the
transactions contemplated hereunder pursuant to Section 13.4, shall be less than
fifteen percent (15%) of the Purchase Price.

4.5    Closing Certificate. Seller shall have executed and delivered to Buyer an
officer’s certificate, dated as of the Closing Date and substantially in the
form of Exhibit E, certifying that the conditions set forth in Section 4.1 and
Section 4.2 have been fulfilled and, if applicable, any exceptions to such
conditions that have been waived by Buyer.

4.6    Closing Deliverables. Seller shall be ready, willing and able to deliver
to Buyer at the Closing the documents and items required to be delivered by
Seller under Section 6.3.

4.7    Hess PSA. The closing of the transactions under the Hess PSA shall be
occurring simultaneously with Closing.

 

27



--------------------------------------------------------------------------------

ARTICLE V

SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment by Buyer or waiver by
Seller on or prior to Closing of each of the following conditions:

5.1    Representations. Each of the representations and warranties of Buyer set
forth in Article X shall be true and correct in all material respects on and as
of the Closing Date, with the same force and effect as though such
representations and warranties had been made or given on and as of the Closing
Date (other than representations and warranties that refer to a specified date,
which need only be true and correct on and as of such specified date).

5.2    Performance. Buyer shall have performed or complied, in all material
respects, with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Buyer is required prior to or
at the Closing Date.

5.3    No Legal Proceedings. No suit, action or other proceeding by any Third
Party shall be pending before any Governmental Authority (a) seeking to
restrain, prohibit or declare illegal, or (b) seeking substantial damages in
connection with, the transactions contemplated by this Agreement.

5.4    Title Defects and Environmental Defects. The sum of (a) all Title Defect
Amounts (such amount as determined by Seller in good faith, acting reasonably
pursuant to Section 13.2(g), unless otherwise agreed to by the Parties), less
the sum of all Title Benefit Amounts (such amount as determined by Buyer in good
faith, acting reasonably pursuant to Section 13.2(h), unless otherwise agreed to
by the Parties), (b) all Remediation Amounts (such amount as determined by
Seller in good faith, acting reasonably, unless otherwise agreed to by the
Parties) and (c) the total Allocated Value of all Assets excluded from the
transactions contemplated hereunder pursuant to Section 13.4, shall be less than
fifteen percent (15%) of the Purchase Price.

5.5    Closing Certificate. Buyer shall have executed and delivered to Seller an
officer’s certificate, dated as of the Closing Date and substantially in the
form of Exhibit F, certifying that the conditions set forth in Section 5.1 and
Section 5.2 have been fulfilled and, if applicable, any exceptions to such
conditions that have been waived by Seller.

5.6    Closing Deliverables. Buyer shall be ready, willing and able to deliver
to Seller at the Closing the documents and items required to be delivered by
Buyer under Section 6.3.

5.7    Hess PSA. The closing of the transactions under the Hess PSA shall be
occurring simultaneously with Closing.

ARTICLE VI

CLOSING

6.1    Date of Closing. Subject to the conditions set forth in this Agreement,
the sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur on or before 10:00 a.m. (Prevailing
Central Time) on August 30, 2018 (the “Scheduled Closing Date”) or such other
date as Buyer and Seller may agree upon in writing; provided that if the
conditions to Closing in Article IV and Article V have not yet been satisfied or
waived by the Scheduled Closing Date, then Closing shall occur five (5) Business
Days after such conditions have been satisfied or waived. The date Closing
actually occurs shall be the “Closing Date”.

 

28



--------------------------------------------------------------------------------

6.2    Place of Closing. Closing shall be conducted electronically (by email or
other electronic means) to the extent reasonably possible, but if necessary will
be held at the offices of Latham & Watkins LLP, located at 811 Main Street,
Suite 3700, Houston, Texas 77002.

6.3    Closing Obligations. At Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

(a)    Seller and Buyer shall execute, acknowledge and deliver the Assignment,
in sufficient counterparts to facilitate recording in the applicable counties
where the Assets are located;

(b)    Seller and Buyer’s designee Ascent Utica Minerals shall execute,
acknowledge and deliver the Mineral Deed, in sufficient counterparts to
facilitate recording in the applicable counties where the Assets are located;

(c)    Seller and Buyer shall acknowledge the Preliminary Settlement Statement;

(d)    Buyer shall deliver, by direct bank or wire transfer in same day funds,
(i) to Seller, to the account designated in the Preliminary Settlement
Statement, the Adjusted Purchase Price set forth in the Preliminary Settlement
Statement, less the Deposit and less any amounts to be deposited with the Escrow
Agent under Section 13.2(j) or Section 14.1(g), and (ii) to the Escrow Agent,
any amounts to be deposited in escrow under Section 13.2(j) or Section 14.1(g);

(e)    Seller shall deliver an executed statement described in Treasury
Regulation §1.1445-2(b)(2), substantially in the form of Exhibit D, certifying
that CNX Gas Corporation is neither a disregarded entity nor a foreign person
within the meaning of the Code and the Treasury Regulations promulgated
thereunder;

(f)    Seller and Buyer shall execute and deliver all forms and applications
required by applicable Governmental Authorities designating Buyer as owner
and/or operator of record, as applicable, with respect to the Assets, if
applicable;

(g)    Seller shall execute (and cause all other applicable parties to execute)
and deliver a letter, effective as of the Effective Time, terminating the JDA
(to the extent, and only to the extent, covering the Assets or any portion
thereof) and notwithstanding anything herein to the contrary, the JDA shall not
be considered an Asset under the terms of this Agreement and Seller shall
deliver evidence to Buyer that the Assets have been distributed from the Tax
Partnership or that an election under Section 761(a) of the Code has otherwise
been made so that the Assets are not subject to the Tax Partnership;

(h)    Seller shall deliver letters in compliance with Ohio Revised Code §
1509.31 (for handling by Buyer after Closing) notifying royalty owners and other
Third Parties of an assignment of the Leases;

 

29



--------------------------------------------------------------------------------

(i)    if required under Section 13.2(j) and/or Section 14.1(g), Seller and
Buyer shall execute and deliver the Escrow Agreement and Seller shall deliver to
the Escrow Agent the applicable Assignment;

(j)    Seller shall deliver required releases and termination statements from
Persons with respect to Encumbrances covering any part of the Assets that relate
to any Debt Instrument (other than the JDA) of Seller or its Affiliates;

(k)    Seller shall deliver letters in lieu of transfer orders, prepared by
Seller and in form reasonably satisfactory to Buyer, directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Assets from and after the Effective Time, for delivery by Buyer after the
termination of the services provided under the Transition Services Agreement to
the purchasers of production;

(l)    Seller and Buyer shall execute and deliver the Transition Services
Agreement;

(m)    Seller shall cause its Affiliates to, execute and deliver an assignment
transferring all of its right, title and interest in any Material Contracts set
forth on Schedule 9.8(a) to Buyer; and

(n)    Seller and Buyer shall execute and deliver any other agreements,
instruments and documents which are required by other terms of this Agreement to
be executed and/or delivered at Closing.

6.4    Records. In addition to the obligations set forth under Section 6.3
above, (a) within ten (10) Business Days after Closing, Seller will make
available to Buyer electronic copies of all Records maintained by Seller or any
of its Affiliates in electronic form, and (b) within thirty (30) days following
the termination of the services provided under the Transition Services
Agreement, Seller will make available to Buyer paper copies of all Records
maintained by Seller or any or its Affiliates and electronic copies of all
Records maintained by Seller or any of its Affiliates in electronic form related
to the services provided under the Transition Services Agreement, except (in
each case) that Seller may retain copies of the Records delivered to Buyer.
Seller shall make available to Buyer the Records for pickup from Seller’s
offices during normal business hours.

ARTICLE VII

TERMINATION; DEFAULT AND REMEDIES

7.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to Closing:

(a)    by the mutual written agreement of the Parties;

(b)    by delivery of written notice from Buyer to Seller if any of the
conditions set forth in Article IV (other than the conditions set forth in
Section 4.3, Section 4.4, or Section 4.7) have not been satisfied by Seller (or
waived by Buyer) by the Outside Date;

(c)    by delivery of written notice from Seller to Buyer if any of the
conditions set forth in Article V (other than the conditions set forth in
Section 5.3, Section 5.4, or Section 5.7) have not been satisfied by Buyer (or
waived by Seller) by the Outside Date;

 

30



--------------------------------------------------------------------------------

(d)    by either Party delivering written notice to the other Party if any of
the conditions set forth in Section 4.7 or Section 5.7 are not satisfied, or
waived by the applicable Party, on or before the Outside Date;

(e)    by either Party delivering written notice to the other Party if any of
the conditions set forth in Section 4.4 or Section 5.4 are not satisfied, or
waived by the applicable Party, on or before the Outside Date; and

(f)    by either Party delivering written notice to the other Party if any of
the conditions set forth in Section 4.3 or Section 5.3 are not satisfied, or
waived by the applicable Party, on or before the Outside Date;

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement; provided further that Buyer shall not have the right to terminate
this Agreement pursuant to clause (d) above if Buyer or its Affiliates are at
such time in material breach of any provision of the Hess PSA and, as a
consequence thereof, Buyer does not have the ability to terminate the Hess PSA.

7.2    Effect of Termination. If this Agreement is terminated pursuant to any
provision of Section 7.1, then, except as provided in this Section 7.2 and
except for the provisions of Section 1.1, Section 7.3, Section 8.11,
Section 12.2, Section 12.3 and Article XV (other than Section 15.3,
Section 15.8, and Section 15.9), this Agreement shall forthwith become void and
of no further force or effect and the Parties shall have no liability or
obligation hereunder.

(a)    If Seller has the right to terminate this Agreement pursuant to:

(i)    Section 7.1(c) because of (A) the Willful Breach by Buyer of this
Agreement, or (B) the failure of Buyer to close the transactions contemplated by
this Agreement in the instance where, as of the Outside Date, (1) all of the
conditions in Article IV (excluding conditions that, by their terms, cannot be
satisfied until Closing) have been satisfied (or waived by Buyer), (2) Seller is
ready, willing and able to perform its obligations under Section 6.3, and
(3) Buyer nevertheless elects not to close the transactions contemplated by this
Agreement; or

(ii)    Section 7.1(d) because of (A) the “Willful Breach” (as defined in the
Hess PSA only for the purposes of this Section 7.2(a)(ii)) by Buyer of the Hess
PSA and Hess is entitled to and has elected to terminate the Hess PSA as a
consequence thereof, or (B) the failure of Buyer to close the transactions
contemplated by the Hess PSA in the instance where, as of the “Outside Date” (as
defined in the Hess PSA only for the purposes of this Section 7.2(a)(ii)), (1)
all of the conditions in Article IV of the Hess PSA (excluding conditions that,
by their terms, cannot be satisfied until “Closing” (as defined in the Hess PSA
only for the purposes of this Section 7.2(a)(ii)) have been satisfied (or waived
by Buyer), (2) Hess is ready, willing and able to perform its obligations under
Section 6.3 of the Hess PSA, and (3) Buyer nevertheless elects not to close the
transactions contemplated by the Hess PSA;

 

31



--------------------------------------------------------------------------------

then, in any of the events described in subsections (i) and (ii) of this
Section 7.2(a) Seller’s sole and exclusive remedy against Buyer shall be to
exercise its right to terminate this Agreement pursuant to Section 7.1(c) or
Section 7.1(d) and retain the Deposit as liquidated damages, and not as a
penalty, for such termination, free and clear of any claims thereon by Buyer.
The Parties agree that the foregoing described liquidated damages are reasonable
considering all of the circumstances existing as of the Execution Date and
constitute the Parties’ good faith estimate of the actual damages reasonably
expected to result from such termination of this Agreement by Seller, and shall
be in full and complete satisfaction of any losses that may be suffered by
Seller hereunder and Seller shall be deemed to have waived any and all other
rights and remedies available to Seller (including liability for breach of this
Agreement before termination hereof or any right to specific performance or
other equitable right).

(b)    If Buyer has the right to terminate this Agreement pursuant to
Section 7.1(b) because of (i) the Willful Breach by Seller of this Agreement, or
(ii) the failure of Seller to close the transactions contemplated by this
Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article V (excluding conditions that, by their terms, cannot be
satisfied until Closing) have been satisfied (or waived by Seller), (B) Buyer is
ready, willing and able to perform its obligations under Section 6.3, and
(C) Seller nevertheless elects not to close the transactions contemplated by
this Agreement, then, in either such event, Buyer’s sole and exclusive remedies
against Seller shall be to (1) exercise its right to terminate this Agreement
pursuant to Section 7.1(b) and receive the Deposit from Seller, free and clear
of any claims thereon by Seller, and (2) seek to recover damages from Seller up
to but not exceeding the amount of the Deposit, with such remedies as full and
complete satisfaction of any losses that may be suffered by Buyer hereunder and
Buyer shall be deemed to have waived any and all other rights and remedies
available to Buyer (including liability for breach of this Agreement before
termination hereof or any right to specific performance or other equitable
right). If Buyer is entitled to the return of the Deposit pursuant to this
Section 7.2(b), Seller shall return the Deposit to Buyer within five
(5) Business Days of the date this Agreement is terminated.

(c)    If this Agreement is terminated for any reason other than as set forth in
Section 7.2(a) or Section 7.2(b), then the Parties shall have no liability or
obligation hereunder as a result of such termination, and Seller shall, within
two (2) Business Days of the date this Agreement is terminated, return the
Deposit to Buyer free and clear of any claims thereon by Seller.

7.3    Return of Documentation and Confidentiality. In addition to any
obligations under the Confidentiality Agreement, upon termination of this
Agreement, Buyer shall promptly return or destroy (and provide written
certification of such destruction) to Seller all title, engineering, geological
and geophysical data, environmental assessments and/or reports, maps, documents
and other information furnished by Seller to Buyer or prepared by or on behalf
of Buyer in connection with its due diligence investigation of the Assets and
Buyer shall not retain any copies, extracts or other reproductions in whole or
in part of such documents and information. An officer of Buyer shall certify, on
behalf of Buyer (and not in his or her individual capacity), Buyer’s compliance
with this Section 7.3 to Seller in writing.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII

ASSUMPTION; INDEMNIFICATION; SURVIVAL

8.1    Assumption by Buyer. Without limiting, and subject to, Buyer’s rights to
indemnity under this Article VIII, from and after Closing, Buyer assumes and
hereby agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid and discharged) all obligations and Liabilities, known or
unknown, with respect to the Assets, regardless of whether such obligations or
Liabilities arose prior to, on or after the Effective Time, including
obligations and Liabilities relating in any manner to the use, ownership or
operation of the Assets, including obligations to (a) furnish makeup gas and/or
settle Imbalances according to the terms of applicable gas sales, processing,
gathering or transportation Applicable Contracts included in the Assets, (b) pay
Working Interests, royalties, overriding royalties and other interests, owners’
revenues or proceeds attributable to sales of Hydrocarbons, (c) properly plug
and abandon any and all wells and pipelines, including future wells drilled on
the Assets, (d) to re-plug any well, wellbore or previously plugged well on the
Assets to the extent required or necessary under applicable Laws or under
Applicable Contracts, (e) dismantle or decommission and remove any personal
property and other property of whatever kind located now or in the future on the
Assets related to or associated with operations and activities conducted by
whomever on the Assets, (f) clean up and/or remediate the Assets in accordance
with any Applicable Contracts and applicable Laws, including all Environmental
Laws, and (g) perform all obligations applicable to or imposed on the lessee,
owner, or operator under the Leases and the Applicable Contracts, or as required
by Laws (all of said obligations and Liabilities, herein being referred to as
the “Assumed Obligations”); provided, that Buyer does not assume (and the
Assumed Obligations hereunder shall not include) any obligations, Liabilities,
known or unknown, to the extent arising from, based upon or attributable to
(a) the Excluded Assets (whether arising prior to or after the Effective Time),
(b) Debt Instruments of Seller or any Affiliate of Seller or (c) Hedge Contracts
of Seller or any Affiliate of Seller.

8.2    Indemnities of Seller. Effective as of Closing, subject to the
limitations set forth in Article VIII, Seller shall be responsible for, shall
pay on a current basis and hereby defends, indemnifies and holds harmless Buyer
and its Affiliates, and all of its and their respective partners, members,
directors, officers, managers, employees, agents and representatives
(collectively, “Buyer Indemnified Parties”) from and against any and all
Liabilities, arising from, based upon, related to or associated with:

(a)    any breach by Seller of any of its representations or warranties
contained in Article IX or in the certificate delivered by Seller pursuant to
Section 4.5;

(b)    any breach by Seller of any of its covenants or agreements under this
Agreement;

(c)    any Income Tax Liability or Franchise Tax Liability;

(d)    Seller’s disposal or transportation of any Hazardous Substances
attributable to its ownership or operation of the Assets to any location not on
the Assets or lands pooled or unitized therewith;

(e)    claims for personal injury and/or death arising from operations on the
Assets conducted by Seller or its Affiliates prior to the Effective Time;

(f)    the willful misconduct of Seller or its Affiliates prior to Closing as
operator of any of the Assets;

 

33



--------------------------------------------------------------------------------

(g)    claims, actions and litigation listed on Schedule 9.7 net to Seller’s
interest;

(h)    obligations and Liabilities owed to any of Seller’s Affiliates to the
extent accruing during the period prior to the Closing Date and relating to the
Assets, other than for goods or services furnished in the ordinary course of
business;

(i)    obligations and Liabilities with respect to payment or improper payment
by Seller or its Affiliates of Royalties accruing under the Assets prior to the
Effective Time (excluding any such payments held in suspense that are
transferred to Buyer);

(j)    all Seller Expenses;

(k)    obligations and Liabilities for compensation or reimbursement to any of
Seller’s current or former employees for work performed on the Assets prior to
Closing, including any liabilities or obligations to the extent related to or
arising under any employee benefit plan, express or implied contract, wages,
bonuses, commissions or severance benefits;

(l)    except with respect to any environmental or Tax matters, any fines,
penalties and sanctions asserted, imposed or levied by any Governmental
Authority resulting from any criminal investigation or proceedings to the extent
arising out of or related to Seller’s ownership, use, maintenance or operation
of the Assets prior to the Effective Time;

(m)    obligations and Liabilities to pay Working Interest owners’ revenues or
proceeds attributable to the sale of Hydrocarbons produced from or attributable
to the properties underlying the Assets prior to the Effective Time (excluding
any such payments held in suspense that are transferred to Buyer);

(n)    statutory penalties and interest, if any, owing to any interest owner or
payable to any Governmental Authority and attributable to funds held in suspense
pertaining to any of the Assets, to the extent accruing prior to the Effective
Time; or

(o)    Excluded Assets described in subparts (p), (q) and (v) of the definition
thereof (in each case, only to the extent such Excluded Assets directly relate
to the Assets).

8.3    Indemnities of Buyer. Effective as of Closing, Buyer shall be responsible
for, shall pay on a current basis and hereby defends, indemnifies and holds
harmless Seller and its Affiliates, and all of its and their respective
partners, members, directors, officers, managers, employees, agents and
representatives (collectively, “Seller Indemnified Parties”) from and against
any and all Liabilities arising from, based upon, related to or associated with:

(a)    any breach by Buyer of any of its representations or warranties contained
in Article X or in the certificate delivered by Buyer pursuant to Section 5.5;

(b)    any breach by Buyer of any of its covenants or agreements under this
Agreement; or

(c)    any of the Assumed Obligations.

 

34



--------------------------------------------------------------------------------

8.4    Limitation on Liability.

(a)    Seller shall not have any liability for any indemnification under
Section 8.2, (other than liabilities with respect to (x) the breach of any of
the Fundamental Representations, and (y) the breach of the representations and
warranties set forth in Section 9.6 or Section 9.14 or the breach of Seller’s
covenants set forth in Section 15.3) (i) for any individual Liability unless the
amount of such Liability exceeds $50,000, (ii) with respect to any Liability
covered by Section 8.2(g), for any such Liability to the extent in excess of the
Allocated Value of the Asset that is subject to or affected by the applicable
claim, action or litigation and (iii) until and unless the aggregate amount of
all Liabilities under Section 8.2 for which Claim Notices are delivered by Buyer
exceeds the Indemnity Deductible and then only to the extent such Liabilities
exceed the Indemnity Deductible; provided that indemnification under
(A) Section 8.2(b), other than for a breach of Section 11.1, and
(B) Section 8.2(c), Section 8.2(d), Section 8.2(f), Section 8.2(h),
Section 8.2(i), Section 8.2(j), Section 8.2(k), Section 8.2(l), Section 8.2(m),
Section 8.2(n) and Section 8.2(o) (in each case) shall not be limited by the
provisions of this Section 8.4(a), and provided further that the indemnification
under Section 8.2(g) shall not be limited by the provisions of subparts (i) and
(iii) of this Section 8.4(a).

(b)    Notwithstanding anything to the contrary contained in this Agreement,
except for the indemnities under Section 8.2(b) other than for a breach of
Section 11.1, and under Section 8.2(c), Section 8.2(d), Section 8.2(f),
Section 8.2(g), Section 8.2(h), Section 8.2(i), Section 8.2(j), Section 8.2(k),
Section 8.2(l), Section 8.2(m), Section 8.2(n) or Section 8.2(o), Seller shall
not be required to indemnify the Buyer Indemnified Parties under Section 8.2
(other than any obligation to indemnify the Buyer Indemnified Parties pursuant
to Section 8.2(a) for the breach of any of the Fundamental Representations or
the representations and warranties set forth in Section 9.6 or Section 9.14) for
aggregate Liabilities in excess of twenty percent (20%) of the unadjusted
Purchase Price; provided, that in no event shall Seller’s aggregate liability
under this Agreement or otherwise in connection with the transactions
contemplated hereby exceed one hundred percent (100%) of the Adjusted Purchase
Price.

8.5    Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS AND
RELEASE PROVISIONS AND THE ASSUMPTION OF THE ASSUMED OBLIGATIONS PROVISIONS (IN
EACH CASE) PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED
SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY ANY INDEMNIFIED PARTY. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

8.6    Exclusive Remedy.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
from and after Closing, Section 8.2 and Section 8.3 contain the Parties’
exclusive remedy against each other with respect to breaches of the
representations, warranties, covenants and agreements of the Parties contained
in Article VIII, Article IX, Article X, Article XI and Article XV and the
affirmations of such representations, warranties, covenants and agreements
contained in the certificates delivered by each Party pursuant to Section 4.5
and Section 5.5, as applicable.

 

35



--------------------------------------------------------------------------------

(b)    Except for (a) the remedies specified in Section 8.2, (b) any other
remedies available at Law or in equity for Seller’s breach of this Agreement
(other than with respect to this Article VIII, Article IX, Article X, Article XI
and Article XV) and (c) the remedies available at Law or in equity in connection
with any document delivered by Seller in connection with the consummation of the
transactions contemplated hereby (other than the certificate delivered by Seller
pursuant to Section 4.5), effective as of Closing, Buyer, on its own behalf and
on behalf of its Affiliates, releases, remises and forever discharges Seller and
its Affiliates and all such Parties’ equity holders, partners, members,
directors, officers, employees, agents and representatives from any and all
suits, legal or administrative proceedings, claims, demands, damages, losses,
costs, Liabilities, interest or causes of action whatsoever, in Law or in
equity, known or unknown, which Buyer or its Affiliates might now or
subsequently may have, based on, relating to or arising out of the ownership,
use or operation of any of the Assets prior to Closing or the condition,
quality, status or nature of any of the Assets prior to Closing, including
rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages,
and common Law rights of contribution.

8.7    Indemnification Procedures. All claims for indemnification under
Section 8.2 and Section 8.3 shall be asserted and resolved as follows:

(a)    For purposes of this Article VIII, the term “Indemnifying Party” when
used in connection with particular Liabilities shall mean the Party having an
obligation to indemnify another Person or Persons with respect to such
Liabilities pursuant to this Article VIII, and the term “Indemnified Party” when
used in connection with particular Liabilities shall mean the Person or Persons
having the right to be indemnified with respect to such Liabilities by a Party
pursuant to Article VIII.

(b)    To make claim for indemnification under Section 8.2 and Section 8.3, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Section 8.7, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a Third Party against the Indemnified
Party (a “Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim and shall enclose
a copy of all papers (if any) served with respect to the Claim; provided that
the failure of any Indemnified Party to give notice of a Claim as provided in
this Section 8.7 shall not relieve the Indemnifying Party of its obligations
under Section 8.2 and Section 8.3 (as applicable) except to the extent (and then
only to the extent) such failure materially prejudices the Indemnifying Party’s
ability to defend against the Claim. In the event that the claim for
indemnification is based upon an inaccuracy or breach of a representation,
warranty, covenant or agreement, the Claim Notice shall specify the
representation, warranty, covenant or agreement that was inaccurate or breached.

(c)    In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Party whether it admits or denies its liability to defend
the Indemnified Party against such Claim at the sole cost and expense of the
Indemnifying Party; provided that the Indemnifying Party’s failure to respond
during such 30-day period shall be deemed notice that Indemnifying Party is

 

36



--------------------------------------------------------------------------------

disputing its liability. The Indemnified Party is authorized, prior to and
during such 30 day period, to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.

(d)    If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Claim.
Subject to the remaining provisions of this Section 8.7(d), the Indemnifying
Party shall have full control of such defense and proceedings, including any
compromise or settlement thereof unless the compromise or settlement includes
the payment of any amount by (because of the Indemnity Deductible or otherwise),
the performance of any obligation by or the limitation of any right or benefit
of, the Indemnified Party, in which event such settlement or compromise shall
not be effective without the consent of the Indemnified Party, which shall not
be unreasonably withheld or delayed. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate in contesting any Claim which the
Indemnifying Party elects to contest. The Indemnified Party may participate in,
but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Section 8.7(d). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Claim
or consent to the entry of any judgment with respect thereto which does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Claim or (ii) settle any Claim or consent to the
entry of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity), in each case, which shall not be unreasonably
withheld or delayed.

(e)    If the Indemnifying Party does not admit its liability (which it will be
deemed to be disputing if it fails to respond) or admits its liability but fails
to diligently prosecute or settle the Claim, then the Indemnified Party shall
have the right to defend against the Claim at the sole cost and expense of the
Indemnifying Party, with counsel of the Indemnified Party’s choosing, subject to
the right of the Indemnifying Party to admit its liability and assume the
defense of the Claim at any time prior to settlement or final determination
thereof. Any settlement of the Claim by the Indemnified Party shall require the
consent of the Indemnifying Party (which shall not be unreasonably withheld,
conditioned or delayed), unless the settlement is solely for money damages and
results in a final resolution.

(f)    In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
(i) cure the Liabilities complained of, (ii) admit its liability for such
Liability or (iii) dispute the claim for such Liabilities. If the Indemnifying
Party does not notify the Indemnified Party within such 30 day period that it
has cured the Liabilities or that it disputes the claim for such Liabilities,
then the Indemnifying Party shall be deemed to be disputing the claim for such
Liabilities.

8.8    Survival.

(a)    The representations and warranties of Seller in Article IX (other than
the Fundamental Representations and the representations and warranties of Seller
in Section 9.6 and Section 9.14) and the corresponding representations and
warranties in the certificates delivered at Closing by Seller pursuant to
Section 4.5, shall, in each case, survive Closing for a period of twelve
(12) months after the Closing Date. The Fundamental Representations shall, in
each case,

 

37



--------------------------------------------------------------------------------

survive the Closing without time limit. The representations and warranties of
Seller in Section 9.6 and Section 9.14 and the covenants of the Parties
contained in Section 3.7, Section 3.8 and Section 15.3 shall survive the Closing
until 30 days after the applicable statute of limitations has expired. All other
Seller covenants contained in this Agreement shall, with respect to any covenant
required to be performed at or prior to Closing, survive for a period of twelve
(12) months after the Closing Date and shall, with respect to any covenant
required to be performed after Closing, survive indefinitely subject to
Section 8.8(c).

(b)    Subject to Section 8.8(a) and except as set forth in Section 8.8(c), the
remainder of this Agreement shall survive Closing without time limit.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration; provided that there shall
be no termination of any bona fide claim asserted pursuant to this Agreement
with respect to such a representation, warranty, covenant or agreement prior to
its expiration date.

(c)    The indemnities in Section 8.2(a), Section 8.2(b), Section 8.3(a) and
Section 8.3(b) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except, in each case, as to matters for which a specific
written claim for indemnity has been delivered to the Indemnifying Party on or
before such termination date. The indemnities in Section 8.2(h), Section 8.2(i),
Section 8.2(j), Section 8.2(k), Section 8.2(l), Section 8.2(m), Section 8.2(n),
and Section 8.2(o) shall survive until the first (1st) anniversary of the
Closing Date. The indemnities in Section 8.2(d), Section 8.2(e) and
Section 8.2(f) shall survive until the second (2nd) anniversary of the Closing
Date. The indemnity in Section 8.2(c) shall survive Closing until thirty
(30) days after the applicable statute of limitations period. The indemnities in
Section 8.2(g) and Section 8.3(c) shall survive Closing without time limit.

8.9    Waiver of Right to Rescission. Seller and Buyer acknowledge that,
following Closing, specific performance or the payment of money, as limited by
the terms of this Agreement, shall be adequate compensation for breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with or with respect to the transactions
contemplated by this Agreement. As specific performance (subject to the
limitations in Section 8.6) and/or the payment of money shall be adequate
compensation, following Closing, Buyer and Seller waive any right to rescind
this Agreement or any of the transactions contemplated hereby.

8.10    Insurance. The amount of any Liabilities for which any of the Buyer
Indemnified Parties or Seller Indemnified Parties is entitled to indemnification
under this Agreement or in connection with or with respect to the transactions
contemplated by this Agreement shall be reduced by any corresponding insurance
proceeds actually received by any such indemnified Party under any insurance
arrangements.

8.11    Non-Compensatory Damages. NONE OF THE BUYER INDEMNIFIED PARTIES NOR
SELLER INDEMNIFIED PARTIES SHALL BE ENTITLED UNDER THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT TO RECOVER FROM SELLER OR BUYER, OR THEIR RESPECTIVE
AFFILIATES, ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, REMOTE OR
SPECULATIVE DAMAGES, OR DAMAGES FOR LOST PROFITS OF ANY KIND ARISING UNDER OR IN

 

38



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT
TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES (INCLUDING COSTS OF DEFENSE
AND REASONABLE ATTORNEY’S FEES INCURRED IN CONNECTION WITH DEFENDING OF SUCH
DAMAGES) TO A THIRD PARTY, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND
REASONABLE ATTORNEY’S FEES INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH
DAMAGES) SHALL NOT BE EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER.
SUBJECT TO THE PRECEDING SENTENCE, BUYER, ON BEHALF OF EACH OF THE BUYER
INDEMNIFIED PARTIES, AND SELLER, ON BEHALF OF EACH OF THE SELLER INDEMNIFIED
PARTIES, WAIVE ANY RIGHT TO RECOVER ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES, OR DAMAGES FOR LOST PROFITS
OF ANY KIND, ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Subject to Section 8.6, this Section 8.11
shall not restrict either Party’s right to obtain specific performance or an
injunction.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer the following:

9.1    Organization, Existence and Qualification. Seller is a limited liability
company duly formed and validly existing under the Laws of the State of
Virginia. Seller has all requisite power and authority to own and operate its
property (including its interests in the Assets) and to carry on its business as
now conducted. Seller is duly licensed or qualified to do business as a foreign
limited liability company in all jurisdictions in which it carries on business
or owns assets and such qualification is required by Law, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.

9.2    Authority, Approval and Enforceability. Seller has full power and
authority to enter into and perform this Agreement and the Transaction Documents
to which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Seller of this Agreement have been duly
and validly authorized and approved by all necessary limited liability company
action on the part of Seller. This Agreement is, and the Transaction Documents
to which Seller is a party when executed and delivered by Seller will be, the
valid and binding obligation of Seller and enforceable against Seller in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

9.3    No Conflicts. Assuming the receipt of all applicable consents and
approvals in connection with the transactions contemplated hereby and the waiver
of, or compliance with, all Preferential Purchase Rights and any maintenance of
uniform interest provision under any joint operating agreements constituting an
Applicable Contract, in each case, applicable to the transactions contemplated
hereby, the execution, delivery and performance by Seller of this Agreement and
the consummation of the transactions contemplated herein will not (a) conflict
with or result in a breach of any provisions of the limited liability company
agreement or other governing documents of Seller, (b) result in a default or the
creation of any Encumbrance or give

 

39



--------------------------------------------------------------------------------

rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any Lease, Applicable Contract, note, bond,
mortgage, indenture, license or other material agreement to which Seller is a
party or by which Seller or the Assets may be bound or (c) violate any Law
applicable to Seller or any of the Assets.

9.4    Consents. Except (a) as set forth in Schedule 9.4, (b) for Customary
Post-Closing Consents, (c) under Applicable Contracts that are terminable upon
60 days or less notice without payment of any fee, and (d) for Preferential
Purchase Rights, there are no requirements for consents from Third Parties to
any assignment that Seller is required to obtain in connection with the transfer
of the Assets by Seller to Buyer or the consummation of the transactions
contemplated by this Agreement by Seller.

9.5    Bankruptcy. There are no bankruptcy or receivership proceedings pending,
being contemplated by or, to Seller’s Knowledge, threatened in writing against
Seller.

9.6    Foreign Person. Seller is a disregarded entity within the meaning of
Treasury Regulation Section 301.7701-3(a) and is disregarded as separate from
CNX Gas Corporation. CNX Gas Corporation is neither a disregarded entity nor a
“foreign person” within the meaning of Section 1445 of the Code.

9.7    Litigation. Except as set forth in Schedule 9.7, (a) there is no
(i) suit, action or litigation by any Person or by or before any Governmental
Authority, or (ii) arbitration proceedings, (in each case) pending or, to
Seller’s Knowledge, threatened in writing against the Assets or Seller with
respect to the Assets, (b) there is no investigation, proceeding, charge or
audit pending, or to Seller’s Knowledge threatened, before or by any
Governmental Authority with respect to any of Seller’s interest in the Assets
and (c) there has been no settlement or other similar agreement made by Seller
or its Affiliates or order of any Governmental Authority received by Seller or
its Affiliates with respect to the ownership or operation of the Assets that is
or could reasonably be expected to be material and that would be binding on
Buyer (or materially affect the Assets) after Closing.

9.8    Material Contracts.

(a)    Schedule 9.8(a) sets forth all Applicable Contracts of the type described
below as of the Execution Date (collectively, the “Material Contracts”):

(i)    any Contract that can reasonably be expected to result in aggregate
payments by Seller (or Buyer after Closing) of more than $50,000 during the
current or any subsequent fiscal year (based solely on the terms thereof and
current volumes, without regard to any expected increase in volumes or
revenues);

(ii)    any Contract that can reasonably be expected to result in aggregate
revenues for Seller (or Buyer after Closing) of more than $100,000 during the
current or any subsequent fiscal year (based solely on the terms thereof and
current volumes, without regard to any expected increase in volumes or
revenues);

(iii)    any Contract that is a Hydrocarbon purchase and sale, marketing,
gathering, transportation, processing or similar Contract and that is not
terminable without penalty upon ninety (90) days or less notice;

 

40



--------------------------------------------------------------------------------

(iv)    any Contract that is a Debt Instrument or similar Contract;

(v)    any Contract that constitutes a lease under which Seller is the lessor or
the lessee of real or personal property which lease (A) cannot be terminated by
Seller without penalty upon sixty (60) days or less notice and (B) involves an
annual base rental of more than $100,000;

(vi)    any Contract that is a farmout agreement, participation agreement,
exploration agreement, development agreement, joint operating agreement, unit
agreement or similar Contract;

(vii)    any Contract that is a drilling, disposal or injection contract;

(viii)    any Contract between Seller and any Affiliate of Seller that will not
be terminated prior to Closing; and

(ix)    any Contract that (A) contains or constitutes an existing area of mutual
interest agreement, (B) includes non-competition restrictions or other similar
restrictions on doing business, (C) the primary purpose of which is to indemnify
another Person, (D) contains any calls on or options to purchase production, or
any production payments or net profits interests burdening Seller’s interest in
any of the Assets or (E) contains a dedication, minimum volume commitment or
throughput obligations.

(b)    Except as set forth in Schedule 9.8(b), there exists no material default
under any Material Contract by Seller or, to Seller’s Knowledge, by any other
Person that is a party to such Material Contract. As of the Execution Date,
Seller has made available to Buyer true and complete copies of all Material
Contracts (including all amendments thereto).

(c)    There are no Hedge Contracts pursuant to which any production of
Hydrocarbons from any of the Assets is dedicated or committed from and after the
Effective Time.

9.9    No Violation of Laws. Except as set forth in Schedule 9.9, to Seller’s
Knowledge, (a) Seller is not in violation of any applicable Laws with respect to
its ownership and operation of the Assets and (b) as of the Execution Date,
Seller has not received any written notice from any Third Party regarding any
actual or alleged violation of any applicable Law with respect to Seller’s
ownership or operation of the Assets that has not been resolved as of the
Execution Date. This Section 9.9 does not include any matters with respect to
Environmental Laws or Tax Laws or any other environmental or Tax matter, such
matters being addressed exclusively in Section 9.13 and Section 9.14,
respectively.

9.10    Preferential Purchase Rights. Except as set forth in Schedule 9.10,
there are no Preferential Purchase Rights, or tag-along, drag-along or similar
rights, that are applicable to the transfer of the Assets by Seller to Buyer.

9.11    Leases. To Seller’s Knowledge, Seller has paid or caused to be paid all
rentals and Royalties due by Seller with respect to the Assets. Except as set
forth in Schedule 9.11, as of the date set forth in such Schedule, there are no
monies being held in suspense with respect to the Assets by Seller or any
Affiliate of Seller. To Seller’s Knowledge, Seller has paid all Lease extension
payments due prior to the Execution Date under the express terms of any Lease
and

 

41



--------------------------------------------------------------------------------

Seller has not received written notice of any returned checks other than
returned checks that have since been reissued to the appropriate Person(s).
Subject to Schedule 9.11, no Lease contains any express provisions obligating
Seller to drill any wells on the Assets (other than provisions requiring
optional drilling as a condition of maintaining or earning all or a portion of a
presently non-producing Lease).

9.12    Current Commitments. Schedule 9.12 sets forth, as of both the Effective
Time and the Execution Date, all outstanding Third Party authorities for
expenditures or other written capital commitments (“AFEs”) that relate to the
Assets and to drilling or conducting another operation.

9.13    Environmental. Except as set forth in Schedule 9.13:

(a)    with respect to the Assets, each of Seller and its Affiliates has not
entered into any agreements, consents, orders, decrees or judgments of any
Governmental Authority, that are in existence as of the Execution Date, that are
based on any Environmental Laws and that relate to the current or future use of
any of the Assets;

(b)    as of the Execution Date, Seller has not received written notice from any
Person of any alleged or actual violation or non-compliance with any Permit or
Environmental Law or any release or disposal of any Hazardous Substance (for
which Remediation has not already been completed) concerning any land, facility,
asset or property included in the Assets that would reasonably be expected to:
(i) interfere with or prevent compliance by Seller with any Environmental Law or
the terms of any Permit issued pursuant thereto; or (ii) give rise to or result
in any common Law or other liability of Seller to any Person;

(c)    there are no pending proceedings, and to Seller’s Knowledge, there are no
threatened proceedings, relating to an alleged breach of a Permit or
Environmental Laws on or with respect to the Assets operated by Seller or any of
its Affiliates; and

(d)    Seller has or will, no later than five (5) Business Days after the
Execution Date, make available to Buyer true and accurate copies of all
(1) written environmental reports and studies prepared by a Third Party on
behalf of, or delivered by a Governmental Authority to Seller or any of its
Affiliates with respect to any of the Assets and (2) notices delivered by the
Ohio Department of Natural Resources, Ohio Environmental Protection Agency or
the United States Environmental Protection Agency to Seller or any of its
Affiliates with respect to any of the Assets, in each case, that are in Seller’s
possession or control.

9.14    Taxes. Except as disclosed in Schedule 9.14:

(a)    all Asset Taxes that have become due and payable have been properly paid;

(b)    all Tax Returns with respect to Asset Taxes that are required to be filed
have been duly and timely filed, and all such Tax Returns are correct and
complete in all material respects;

(c)    there are no Encumbrances for Taxes (including any interest, fine,
penalty or additions to Tax imposed by a Taxing Authority in connection with
such Taxes) on the Assets, other than Permitted Encumbrances;

(d)    Seller has not received any written notice of any pending claim (which
remains

 

42



--------------------------------------------------------------------------------

outstanding) from any applicable Taxing Authority for assessment of Asset Taxes
and, to Seller’s Knowledge, no such claim has been made or threatened except as
it relates to pending Asset Tax refund claims made by Seller described in
Schedule 9.14;

(e)    no audit, administrative, judicial or other proceeding with respect to
Asset Taxes has been commenced or is presently pending except as it relates to
pending Asset Tax refund claims made by Seller described in Schedule 9.14; and

(f)    except for the Tax Partnership, none of Seller’s interests in the Assets
is, or prior to Closing will be, subject to tax partnership reporting for
federal income tax purposes.

9.15    Brokers’ Fees. Neither Seller nor any of its Affiliates has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer or any Affiliate
of Buyer shall have any responsibility.

9.16    Imbalances. Except as set forth in Schedule 9.16, there are no material
Imbalances associated with the Assets as of the Effective Time or such other
date set forth in Schedule 9.16.

9.17    Advance Payments. Except for any throughput deficiencies attributable to
or arising out of any Applicable Contract set forth on Schedule 9.17 and any
Imbalances, Seller is not obligated by virtue of any take or pay payment,
advance payment or other similar payment (other than Royalties), to deliver
Hydrocarbons, or proceeds from the sale thereof, attributable to the Assets at
some future time without receiving full payment therefor at or after the time of
delivery.

9.18    Wells. Except as disclosed on Schedule 9.18 (a) no Well is subject to
material penalties on allowable production after the Effective Time because of
any overproduction, (b) to Seller’s Knowledge, there are no wells included in
the Assets that Seller is currently obligated by applicable Law to plug or
abandon or that are currently subject to exceptions to a requirement to plug or
abandon issued by a Governmental Authority, (c) all Wells operated by Seller
have been drilled and completed within the limits permitted by all applicable
Leases, Mineral Fee Interests or pooling or unit agreements and (d) Seller has
not received any written notices or demands from Governmental Authorities or
other Third Parties to plug any Wells.

9.19    Payout. Schedule 9.19, contains a complete and accurate list of the
status of any “payout” balance, as of the date set forth in such Schedule
(subject to subsequent adjustments in the ordinary course of business for
revenues, capital costs and lease operating expenses and other similar amounts
contributing to such “payout” balance total), for the Wells that are subject to
a reversion or other adjustment at some level of cost recovery or payout (or
passage of time or other event other than termination of a Lease by its terms).

9.20    Bonds, Etc.. Schedule 9.20 sets forth all bonds, letters of credit,
guarantees and other forms of credit support currently maintained, posted or
otherwise provided by Seller or its Affiliates that relate to Seller’s interest
in the Assets.

9.21    Operations. Seller has not received any written notice of any vote (or
other action) being taken (or any written notice threatening to commence such
vote or other action) to remove Seller or any of its Affiliates as the operator
of any of the Assets.

 

43



--------------------------------------------------------------------------------

9.22    Surface Rights. Except as set forth in Schedule 9.22, other than
Seller’s rights under the Permits, the Leases and the Mineral Fee Interests, the
Rights-of-Way include all material authorizations from Governmental Authorities
and Third Parties necessary to access, construct, operate, maintain and repair
the Assets in the ordinary course of business as currently conducted by Seller.

Notwithstanding anything to the contrary in this Article IX, with respect to
Assets not operated by Seller or its Affiliates, all of Seller’s representation
and warranties contained herein and in the certificate to be delivered by Seller
pursuant to Section 4.5, shall be deemed to be qualified in all respects by the
Knowledge of Seller.

ARTICLE X

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller the following:

10.1    Organization, Existence and Qualification. Buyer is a limited liability
company duly formed and validly existing under the Laws of the jurisdiction of
its formation and Buyer has all requisite power and authority to own and operate
its property and to carry on its business as now conducted. Buyer is duly
licensed or qualified to do business as a foreign limited liability company in
all jurisdictions in which it carries on business or owns assets and such
qualification is required by Law except where the failure to be so qualified
would not have a material adverse effect upon the ability of Buyer to consummate
the transactions contemplated by this Agreement. Buyer is duly licensed or
qualified to do business in Ohio.

10.2    Authority, Approval and Enforceability. Buyer has full power and
authority to enter into and perform this Agreement and the Transaction Documents
to which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Buyer of this Agreement have been duly
and validly authorized and approved by all necessary limited liability company
action on the part of Buyer. This Agreement is, and the Transaction Documents to
which Buyer is a party when executed and delivered by Buyer will be, the valid
and binding obligation of Buyer and enforceable against Buyer in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

10.3    No Conflicts. Assuming receipt of all consents and approvals from Third
Parties in connection with the transactions contemplated by this Agreement, the
execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated herein will not (a) conflict with
or result in a breach of any provisions of the organizational or other governing
documents of Buyer, (b) result in a default or the creation of any Encumbrance
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or other agreement to which Buyer is a party or by which Buyer or any of
its property may be bound or (c) violate any Law applicable to Buyer or any of
its property, except in the case of clauses (b) and (c) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a material adverse effect upon the ability of Buyer to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.

 

44



--------------------------------------------------------------------------------

10.4    Consents. Except for Customary Post-Closing Consents or consents
required to be obtained pursuant to the terms of any of the Assets, there are no
consents or approvals of any Third Party that Buyer is required to obtain in
connection with the transfer of the Assets from Seller to Buyer or the
consummation of the transactions contemplated by this Agreement by Buyer.

10.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer.

10.6    Litigation. There is no suit, action or litigation by any Person by or
before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or to Buyer’s knowledge, threatened in writing, against Buyer,
that would have a material adverse effect upon the ability of Buyer to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder.

10.7    Financing. Buyer shall have as of the Closing Date sufficient funds with
which to pay the Purchase Price, consummate the transactions contemplated by
this Agreement and perform its obligations under this Agreement and the
Transaction Documents.

10.8    Regulatory. Buyer is qualified to own and operate oil, gas and mineral
leases in all jurisdictions where the Assets are located, and the consummation
of the transactions contemplated by this Agreement will not cause Buyer to be
disqualified as such an owner or operator. To the extent required by any
applicable Laws, Buyer shall, as of the Closing Date, (a) hold all lease bonds
and any other surety or similar bonds as may be required by, and in accordance
with, all applicable Laws governing the ownership or operation of the Assets and
(b) have filed any and all required reports necessary for such ownership and
operation with all Governmental Authorities having jurisdiction over such
ownership or operation.

10.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has (a) relied on the
representations and warranties of Seller set forth in Article IX and (b) relied
on its own independent investigation and evaluation of the Assets and the advice
of its own legal, Tax, economic, environmental, engineering, geological and
geophysical advisors and not on any comments, statements, projections or other
material made or given by any representative, consultant or advisor of Seller.
Buyer acknowledges and affirms that on or prior to Closing, Buyer will have
completed its independent investigation, verification, analysis, and evaluation
of the Assets and made all such reviews and inspections of the Assets as it has
deemed necessary or appropriate to consummate the transaction contemplated
hereunder; provided, however, no such investigation, verification, analysis or
evaluation (or absence thereof) shall reduce, modify, release or waive any of
Seller’s obligations or Liabilities hereunder or under any of the other
Transaction Documents.

10.10    Brokers’ Fees. Neither Buyer nor any of its Affiliates has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller or Seller’s
Affiliates shall have any responsibility.

10.11    Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act, and will acquire the Assets for
its own account and not with a view to a sale or distribution thereof in
violation of the Securities Act, and the rules and regulations thereunder, any
applicable state blue sky Laws or any other applicable securities Laws.

 

45



--------------------------------------------------------------------------------

ARTICLE XI

CERTAIN AGREEMENTS

11.1    Conduct of Business.

(a)    Except (w) as set forth in Schedule 11.1, (x) for the operations covered
by the AFEs and other capital commitments described in Schedule 9.12, (y) as
required in the event of an emergency to protect life, property or the
environment, and (z) as expressly contemplated by this Agreement or expressly
consented to in writing by Buyer (which consent shall not be unreasonably
delayed, withheld or conditioned), Seller shall, from and after the Execution
Date until Closing:

(i)    subject to interruptions resulting from force majeure, mechanical
breakdown and planned maintenance, in each case, operate or, in the case of
those Assets not operated by Seller or its Affiliates, use its commercially
reasonable efforts to cause to be operated, the Assets (other than the Mineral
Fee Interests that are subject to the Mineral Fee Leases) in the usual, regular
and ordinary manner consistent with past practice;

(ii)    maintain, or cause to be maintained, the books of account and records
relating to the Assets in the usual, regular and ordinary manner and in
accordance with the usual accounting practices of Seller;

(iii)    give written notice to Buyer as soon as is practicable of any written
notice received or given by Seller or any of its Affiliates with respect to
(A) any alleged material breach by Seller or other Person of any Lease,
Right-of-Way or Material Contract, (B) any action to alter, terminate (unless
such instrument terminates pursuant to its stated terms), rescind or procure a
judicial reformation of any Lease, Mineral Fee Lease, Right-of-Way or Material
Contract, or (C) any actual or alleged violation of any applicable Law with
respect to Seller’s ownership or operation of the Assets;

(iv)    give written notice to Buyer as soon as is practicable of any written
notice of any material damage or casualty to or destruction or condemnation of
any of the Assets of which Seller has Knowledge (other than with respect to
operations under any Mineral Fee Lease);

(v)    drill and complete future wells required to be drilled and completed
prior to Closing under express continuous drilling obligation provisions in any
Lease after written notice to Buyer;

(vi)    pay, when due (to the extent due on or after the Execution Date and
prior to the Closing Date), all Property Expenses and Royalties (in each case)
that are incurred on or after the Execution Date and prior to the Closing Date;

(vii)    cause the Rights-of-Way to be maintained in accordance with their terms
and conditions and applicable Law; and

 

46



--------------------------------------------------------------------------------

(viii)    with respect to the Leases not otherwise perpetuated by the production
of Hydrocarbons in paying quantities therefrom, pay all delay rentals and
shut-in payments becoming due and owing between the Execution Date and the
Closing Date that are necessary to maintain the Leases (if such Leases would,
but for such payments, expire prior to Closing).

(b)    Except (w) as set forth in Schedule 11.1, (x) for the operations covered
by the AFEs described in Schedule 9.12, (y) as required in the event of an
emergency to protect life, property or the environment, and (z) as expressly
contemplated by this Agreement or as expressly consented to in writing by Buyer
(which consent shall not be unreasonably delayed, withheld or conditioned),
Seller shall not, from and after the Execution Date until Closing:

(i)    (A) enter into an Applicable Contract that, if entered into on or prior
to the Execution Date, would have been required to be listed on Schedule 9.8(a),
or (B) terminate (unless the term thereof expires pursuant to the provisions
existing therein) or materially amend the terms of any Material Contract, except
contracts terminable by Seller with notice of sixty (60) days or less without
penalty or detriment;

(ii)    terminate (unless the term thereof expires pursuant to the provisions
existing therein), materially amend, extend or surrender any rights under any
Mineral Fee Interest, Lease or Right-of-Way (except, in each case, extensions of
Leases in connection with Seller’s cure of any Title Defect asserted by Buyer);

(iii)    subject to Section 11.1(e), approve or amend any individual Third Party
AFE or similar request under any Applicable Contract (other than those required
under the terms of any Applicable Contract) which would reasonably be estimated
to require expenditures in excess of $100,000;

(iv)    transfer, sell, mortgage, pledge or dispose of any of the Assets other
than the (A) sale and/or disposal of Hydrocarbons in the ordinary course of
business and (B) sales of equipment that is no longer necessary in the operation
of the Assets or for which replacement equipment has been obtained;

(v)    (1) relinquish voluntarily its position as operator with respect to any
Assets, or (2) waive, compromise or settle any material right or claim involving
the Assets, or (3) propose any operation with respect to any of the Assets, or
(4) grant or create any Preferential Purchase Rights or consent (including any
Hard Consent) with respect to the Assets;

(vi)    reduce or terminate existing insurance;

(vii)    incur costs to secure or acquire Lease renewals or extensions that
would exceed $150,000 in the aggregate (excluding, for the avoidance of doubt,
renewals or extensions of Leases set forth in Schedule 11.1);

(viii)    incur costs to secure or acquire Rights-of-Way that would exceed
$250,000 in the aggregate; or

 

47



--------------------------------------------------------------------------------

(ix)    commit to do any of the foregoing.

(c)    Without expanding any obligations which Seller may have to Buyer, it is
expressly agreed that Seller shall never have any liability to Buyer with
respect to any breach or failure of Section 11.1(a)(i) greater than that which
it might have as the operator to a non-operator under the applicable operating
agreement (or, in the absence of such an agreement, under the AAPL 610 (1989
Revision) form Operating Agreement), IT BEING RECOGNIZED THAT, UNDER SUCH
AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT RESPONSIBLE FOR ITS OWN
NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)    Buyer acknowledges Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Seller or any Affiliates of Seller shall
not constitute a breach of the provisions of this Section 11.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 11.1.

(e)    With respect to any Third Party AFE received by Seller, Seller shall
forward such Third Party AFE to Buyer as soon as is reasonably practicable and
thereafter the Parties shall consult with each other regarding whether or not
Seller should elect to participate in such operation. Buyer agrees that it will
timely respond to any written request for consent pursuant to this
Section 11.1(e) and Section 11.1(b)(iii). In the event the Parties are unable to
agree within ten days (unless a shorter time, not to be less than 48 hours, is
reasonably required by the circumstances and the applicable joint operating
agreement and such shorter time is specified in Seller’s request for consent) of
Buyer’s receipt of any consent request as to whether or not Seller should elect
to participate in such operation, Buyer’s reasonable decision shall control,
provided that, in the event that Buyer’s election is contrary to the election
that Seller desires to make with respect to such operation, then at Seller’s
sole option upon notice to Buyer, the Assets affected thereby may be excluded
from the Assets (in which case, such Assets shall become Excluded Assets
hereunder), and the Purchase Price shall be reduced by the Allocated Value of
the Assets so excluded. For the avoidance of doubt, any decision by Buyer
causing Seller to become a non-consenting party shall not be a breach of
Section 11.1(a)(viii). For the avoidance of doubt, Seller shall not be in breach
of Section 11.1 for any failure to seek payment or reimbursement from Hess or
any of Hess’s Affiliates with respect to any lease extension payments or bonuses
covered by Section 11.1(b)(vii) or associated with the activities set forth on
Schedule 11.1 (in each case) paid by Seller or its Affiliates that are
attributable to the ownership or operation of the Assets from and after the
Effective Time up to Closing (whether paid before or after the Effective Time).

11.2    Governmental Bonds. Buyer acknowledges that none of the bonds, letters
of credit and guarantees, if any, posted by Seller or its Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
Prior to the Scheduled Closing Date, Buyer shall obtain replacements for those
bonds, letters of credit and guarantees described on Schedule 11.2, to the
extent such replacements are necessary for Buyer’s ownership and operation of
the Assets. At Closing, Buyer shall use its commercially reasonable efforts to
cause the cancellation of the bonds, letters of credit and guarantees posted by
Seller and/or its Affiliates with respect to the

 

48



--------------------------------------------------------------------------------

Assets. In addition, at or prior to Closing, Buyer shall deliver to Seller
evidence of the posting of bonds or other security with all applicable
Governmental Authorities meeting the requirements of such authorities to own
and, where appropriate, operate, the Assets.

11.3    Record Retention. Buyer, for a period of seven (7) years following
Closing, will (a) retain electronic copies of the Records, (b) upon reasonable
prior written notice, provide Seller, its Affiliates and its and their officers,
employees and representatives with access to the Records (to the extent that
Seller has not retained the original or a copy) during normal business hours for
review and copying at Seller’s expense, and (c) provide Seller, its Affiliates
and its and their officers, employees and representatives with access, during
normal business hours, to materials received or produced after Closing relating
to any indemnity claim made under Section 8.2 for review and copying at Seller’s
expense.

11.4    Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until two (2) Business Days prior to Closing to
add, supplement or amend the Schedules to its representations and warranties
with respect to any matter hereafter arising which, if existing at the Execution
Date or thereafter, would have been required to be set forth or described in
such Schedules. For purposes of determining whether the conditions set forth in
Article IV have been fulfilled, the Schedules to Seller’s representations and
warranties contained in this Agreement shall be deemed to include only that
information contained therein on the Execution Date and shall be deemed to
exclude all information contained in any addition, supplement or amendment
thereto; provided, however, that if Closing shall occur, then all matters
disclosed pursuant to any such addition, supplement or amendment at or prior to
Closing shall be waived and Buyer shall not be entitled to make a claim with
respect thereto pursuant to the terms of this Agreement or otherwise.

11.5    Non-Solicitation; No-Hire. Prior to the date that is six (6) months
after the Closing Date, without the other Party’s prior written consent, neither
Buyer nor Seller nor any of each of their Affiliates shall hire, retain or
attempt to hire or retain any employee of the other Party or in any way
interfere with the relationship between the other Party and any of its
employees; provided, that the non-solicitation restriction in this Section 11.5
shall not apply in the event an employee of either Party contacts the other
Party (or any of its Affiliates) regarding employment in response to an
advertisement identifying employment opportunities published by such Party (or
any of its Affiliates) in a newspaper of general circulation or on its web site
or if an employee of a Party contacts the other Party (or any of its Affiliates)
without having been directly solicited. Buyer shall be permitted to contact any
of Seller’s independent contractors whose services relate to the Assets to
discuss post-Closing services.

11.6    Waiver of Preferential Right to Purchase. Seller hereby waives (for so
long as this Agreement remains in effect) any and all of its rights of first
refusal, rights of first offer, consent rights, and other similar rights under
the JDA with respect to the transactions contemplated by the Hess PSA.

11.7    Suspense Funds and Co-Owners. Prior to Closing, Seller will provide to
Buyer (i) information regarding all of Seller’s accounts holding Suspense Funds
and (ii) Seller’s division of interest and all supporting documentation
regarding those royalty owners and Working Interest owners in the Leases for
whom Seller disburses proceeds of production. Upon the termination of the
Transition Services Agreement, Seller shall deliver the Suspense Funds to an
account designated in writing by Buyer.

 

49



--------------------------------------------------------------------------------

11.8    Financing Covenants.

(a)    So that Buyer (and its Affiliates) may comply with certain potential
financial reporting requirements of the U.S. Securities and Exchange Commission
(the “SEC”), following the Execution Date, during normal business hours and upon
reasonable advance notice, Seller shall use its commercially reasonable efforts
to (i) provide Buyer and its accountants reasonable access to Seller’s financial
records and data related to the Assets and (ii) provide Buyer and its
accountants access to Seller’s officers, accountants and representatives
(“Seller Personnel”) (in each case) as Buyer may reasonably request in order to
comply with such requirements. Seller shall (i) prepare abbreviated financial
statements consisting solely of revenues and direct expenses in accordance with
Section 3-05 of Regulation S-X (“Carve Out Financial Statements”) under the
Securities Act of 1933, as amended (the “Securities Act”) (at Buyer’s sole cost,
expense and risk) for a period of up to three full fiscal years prior to the
Closing Date, including any interim period preceding the Closing Date (including
the supplementary disclosure of reserve quantities and the standardized measure
pursuant to Accounting Standard Codification 932; and (ii) use its commercially
reasonable efforts to cause its independent auditors to perform an audit of the
Carve Out Financial Statements, as needed and in accordance with U.S. generally
accepted auditing standards. Seller shall use its commercially reasonable
efforts to deliver the audited Carve Out Financial Statements to Buyer no later
than October 31, 2018; provided, however, that Seller shall not be in breach of
this Section 11.8(a) for any failure to provide the audited Carve Out Financial
Statements by October 31, 2018 (x) so long as Seller is diligently pursuing the
preparation of such Carve Out Financial Statements or (y) to the extent such
failure is due to the failure of Buyer or any of its representatives to comply
with the provisions of this Section 11.8 or to any delay by Seller’s independent
auditors in performing an audit of such Carve Out Financial Statements. Buyer
shall cooperate with Seller and the Seller Personnel (and Seller shall use its
commercially reasonable efforts to cause the Seller Personnel to cooperate with
Buyer) in connection with the preparation of the Carve Out Financial Statements
by Seller, at Buyer’s sole cost, expense and risk.

(b)    At Buyer’s request, Seller shall request that its independent auditors
deliver customary “comfort letters” with respect to the Carve Out Financial
Statements, provided such comfort letters shall comply with the requirements of
Public Company Accounting Oversight Board AU 634 (or its successor provision)
and cover such periods as are addressed by the Carve Out Financial Statements
and are (i) required under Regulation S-X to be included in a registration
statement for a securities offering registered with the U.S. Securities and
Exchange Commission or (ii) customarily included in an offering memorandum for
securities offered under Rule 144A of the Securities Act. Subject to
Section 11.8(c) below, Seller agrees that it shall use its commercially
reasonable efforts to assist in the delivery of such comfort letters, including
delivering to its independent auditors a customary “representation” letter in
form and substance substantially similar in all material respects to the
representation letters generally delivered by Seller or its Affiliates to its or
their independent auditors.

(c)    Notwithstanding anything to the contrary herein, it is understood and
agreed that (i) Seller’s performance of its obligations under this Section 11.8
shall not require Seller or any

 

50



--------------------------------------------------------------------------------

of its Affiliates to agree to any contractual obligation or other action that
would subject Seller or its Affiliates to any Liability and shall be at Buyer’s
sole cost and expense (and Buyer shall promptly reimburse Seller for all
documented, out-of-pocket Third Party costs and expenses incurred by Seller or
its Affiliates in connection with such cooperation); (ii) Buyer shall indemnify
and hold harmless Seller, its Affiliates and its and their respective directors,
officers, employees, agents and representatives from and against any and all
Liabilities by any such Persons suffered or incurred in connection with (A) any
action taken by or on behalf of Seller under this Section 11.8, (B) the
preparation and audit of the Carve Out Financial Statements, if applicable,
(C) any information of Seller or its Affiliates utilized in connection with the
preparation of such Carve Out Financial Statements and (D) the use by Buyer or
any of its Affiliates of such Carve Out Financial Statements; (iii) subject to
Section 12.2, all non-public or otherwise confidential information obtained by
Buyer or its representatives in connection with the preparation of the Carve Out
Financial Statements shall be kept confidential in accordance with the
Confidentiality Agreement; (iv) the cooperation and assistance described in this
Section 11.8 shall not require Seller to take any action that Seller reasonably
believes could result in a violation of any material agreement or any
confidentiality arrangement (provided that Seller shall use its commercially
reasonable efforts to obtain a waiver of any such violation or confidentiality
obligation) or the loss of any legal or other applicable privilege; and
(v) Seller shall not be required to provide any information to Buyer that is not
then in Seller’s or its Affiliates’ possession.

(d)    The obligations of Seller in this Section 11.8 shall expire on the later
of (i) January 30 of the calendar year following the year in which the Closing
occurs and (ii) if Carve Out Financial Statements have not been delivered to
Buyer and Seller is diligently pursuing the preparation of such Carve Out
Financial Statements in accordance with Section 11.8(a)(x) above, the date on
which such Carve Out Financial Statements are delivered to Buyer, provided that
the obligations noted in Section 11.8(b) shall survive until the Carve Out
Financial Statements would no longer be required to be publicly filed by Buyer
under Rule 3-05 of Regulation S-X under the Securities Act. Notwithstanding
anything in this Agreement to the contrary, Buyer acknowledges and agrees that
the Closing is not conditioned on the delivery of the audited Carve Out
Financial Statements, and nothing in this Section 11.8 shall operate to cause
the Closing to be delayed.

ARTICLE XII

ACCESS; DISCLAIMERS

12.1    Access.

(a)    From and after the Execution Date and up to and including the Closing
Date (or earlier termination of this Agreement), but subject to obtaining any
required consents of Third Parties, including Third Party operators of the
Assets (which consents Seller shall use its commercially reasonable efforts to
obtain), Seller shall afford to Buyer and its officers, employees, agents,
accountants, attorneys, designated service providers, investment bankers and
other authorized representatives (“Buyer’s Representatives”) reasonable access,
during normal business hours, to (i) Seller’s and its Affiliates’ employees
(following prior notice to Rodney Wilson, RodneyWilson@cnx.com, (724) 485-3161,
(ii) the Assets and (iii) all Records in Seller’s or any of its Affiliates’
possession. All investigations and due diligence conducted by Buyer or any
Buyer’s Representative shall be conducted at Buyer’s sole cost, risk and expense
and any conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.

 

51



--------------------------------------------------------------------------------

(b)    Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets; provided, however, Buyer shall not be
entitled to conduct a Phase I environmental property assessment with respect to
any Mineral Fee Interest that is subject to a Mineral Fee Lease. Seller or its
designee shall have the right to accompany Buyer and Buyer’s Representatives
whenever they are on site on the Assets. Notwithstanding anything herein to the
contrary, Buyer shall not have access to any Assets where Seller does not have
the authority to grant access (provided, however, Seller shall use its
commercially reasonable efforts to obtain permission from any Third Party to
allow Buyer and Buyer’s Representatives such access). Buyer shall not be
entitled to conduct any Phase II environmental assessments or to otherwise
conduct any sampling, boring, drilling or other invasive investigation
activities on or with respect to any of the Assets.

(c)    Buyer shall coordinate its physical access of the Assets with Seller and
all Third Party operators to minimize any inconvenience to or interruption of
the conduct of business by Seller or such Third Party operators. Buyer shall
abide by Seller’s, and any Third Party operator’s, safety rules, regulations and
operating policies while accessing the Assets. Buyer hereby defends, indemnifies
and holds harmless each of the operators of the Assets and the Seller
Indemnified Parties from and against any and all Liabilities arising out of,
resulting from or relating to any field visit, environmental property assessment
or other due diligence activity conducted by Buyer or any Buyer’s Representative
with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF OR RESULT
FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY A
MEMBER OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY IN THE CASE OF THIS
SECTION 12.1(c) (I) LIABILITIES ACTUALLY RESULTING ON THE ACCOUNT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES
AND (II) LIABILITIES THAT WERE EXISTING PRIOR TO SUCH INSPECTIONS.

(d)    Upon completion of Buyer’s due diligence, Buyer shall at its sole cost
and expense and without any cost or expense to Seller or its Affiliates,
(i) repair all damage done to the Assets in connection with Buyer’s due
diligence, (ii) restore the Assets to at least the approximate same or better
condition than they were prior to commencement of Buyer’s due diligence and
(iii) remove all equipment, tools or other property brought onto the Assets in
connection with Buyer’s due diligence. Any disturbance to the Assets (including
the leasehold associated therewith) resulting from Buyer’s due diligence will be
promptly corrected by Buyer.

(e)    During all periods that Buyer and/or any of Buyer’s Representatives are
on the Assets, Buyer shall maintain, at its sole expense and with insurers
reasonably satisfactory to Seller, policies of insurance of the types and in the
amounts reasonably requested by Seller. Coverage under all insurance required to
be carried by Buyer hereunder will (i) be primary insurance, (ii) list Seller
Indemnified Parties as additional insureds, (iii) waive subrogation against
Seller Indemnified Parties and (iv) provide for 5 days prior notice to Seller in
the event of cancellation or modification of the policy or reduction in
coverage. Upon request by Seller, Buyer shall provide evidence of such insurance
to Seller prior to entering the Assets.

 

52



--------------------------------------------------------------------------------

(f)    Buyer agrees to promptly provide Seller, but in no less than 5 days after
Buyer’s or any of Buyer’s Representative’s receipt or creation, copies of all
environmental reports and environmental test results prepared by Buyer and/or
any of Buyer’s Representatives which contain environmental data collected or
generated from Buyer’s environmental due diligence with respect to the Assets.
None of Buyer, any of Buyer’s Representatives or Seller shall be deemed by
Seller’s receipt of said documents, or otherwise, to have made any
representation or warranty, expressed, implied or statutory, as to the condition
of the Assets or to the accuracy of said documents or the information contained
therein.

12.2    Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records, the Assets, Buyer will become privy to confidential and
other information of Seller and that such confidential information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement, as if Buyer and Buyer’s Representatives were
parties thereto. Notwithstanding anything to the contrary in the Confidentiality
Agreement, the Parties agree that the term of the Confidentiality Agreement will
be extended until the Outside Date. If Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall terminate (except as to (a) such portion of the Assets that are not
conveyed to Buyer pursuant to the provisions of this Agreement, (b) the Excluded
Assets, (c) information related to assets other than the Assets) and (d) any
information of Seller or any of its Affiliates provided to Buyer or any of
Buyer’s Representatives under Section 11.8 to the extent such information is not
required by Regulation S-X or applicable accounting guidance to be disclosed on
the face of the Financial Statements and/or Carve Out Financial Statements or in
the notes thereto, whereby the Confidentiality Agreement with respect to the
obligations in subsections (a), (b), (c) and (d) above shall survive until the
fulfillment of Seller’s obligations in Section 11.8(b) hereto).

12.3    Disclaimers.

(a)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN Article IX OR
SECTION 13.1(b) OR IN ANY OF THE TRANSACTION DOCUMENTS (I) SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IX OR SECTION 13.1(b) OR IN ANY OF THE TRANSACTION DOCUMENTS, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY

 

53



--------------------------------------------------------------------------------

PETROLEUM ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA
OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS,
(VII) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT
TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE TO BUYER OR ITS AFFILIATES OR ITS OR THEIR EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY
REPRESENTED OTHERWISE IN ARTICLE IX OR SECTION 13.1(b) OR IN ANY OF THE
TRANSACTION DOCUMENTS, SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY OF THE ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES
TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS
IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER WILL HAVE AS OF CLOSING MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS OF THE ASSETS AS BUYER DEEMS APPROPRIATE.

(c)    OTHER THAN AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE
IN SECTION 9.13 OR WITH RESPECT TO SUCH SECTION 9.13 IN SELLER’S OFFICER’S
CERTIFICATE DELIVERED AT CLOSING, SELLER HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS SUBSTANCES INTO THE ENVIRONMENT OR
THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR
ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT
OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND
SUBJECT TO BUYER’S LIMITED RIGHTS AS EXPRESSLY SPECIFIED IN THIS AGREEMENT FOR A
BREACH OF SELLER’S REPRESENTATIONS SET FORTH IN SECTION 9.13 OR IN SELLER’S
OFFICER CERTIFICATE DELIVERED AT CLOSING, BUYER SHALL BE DEEMED TO BE OBTAINING
THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND THAT BUYER WILL HAVE, AS OF CLOSING, MADE OR CAUSED
TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS OF THE ASSETS AS BUYER DEEMS
APPROPRIATE.

 

54



--------------------------------------------------------------------------------

(d)    SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO
BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECTION 12.3 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF
ANY APPLICABLE LAW.

ARTICLE XIII

TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS

13.1    Seller’s Title.

(a)    General Disclaimer of Title Warranties and Representations. Without
limiting Buyer’s remedies for Title Defects set forth in this Article XIII, and
except for the Special Warranty contained in the Assignment and Mineral Deed,
and the representations and warranties set forth in Section 9.7 and
Section 9.11, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to title to any of the Assets. Buyer
acknowledges and agrees that Buyer’s sole remedy for any defect of title,
including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be as set forth in Section 13.2 and (ii) after Closing, shall be
pursuant to the Special Warranty contained in the Assignment and Mineral Deed,
subject to the provisions of Section 13.1(c).

(b)    Special Warranty of Title. The Assignment and Mineral Deed shall contain
a special warranty of title, effective as of the Closing, whereby Seller
warrants and agrees to forever defend Defensible Title to the Leases, Mineral
Fee Interests, Wells and Mineral Fee Leases unto Buyer and Buyer’s successors
and assigns against every Person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Seller only, but not otherwise,
subject to (i) the Permitted Encumbrances; and (ii) all assignments of record in
the federal, state and/or county records where the Assets of Seller’s right,
title and interest in the assets underlying the Assets to Hess to the extent
such right, title and interest (A) is acquired by Buyer upon closing of the
transactions contemplated under the Hess PSA and (B) was not asserted or claimed
as a Title Benefit under the Hess PSA (as those terms are defined in the Hess
PSA only for the purposes of this Section 13.1(b)(ii)) (such special warranty
contained in the Assignment and Mineral Deed, the “Special Warranty”).

(c)    Recovery on Special Warranties. For purposes of the Special Warranty, the
value of the Assets set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3 and
Exhibit A-5 as applicable, shall be deemed to be the Allocated Value thereof, as
adjusted pursuant to this Agreement. The Special Warranty in the Assignment and
Mineral Deed shall not be subject to the Individual Title Defect Threshold or
the Title Defect Deductible.

13.2    Notice of Title Defects; Defect Adjustments.

(a)    Title Defect Notices. Buyer must deliver, on or before 5:00 p.m. (Central
Time) on August 17, 2018 (the “Title Claim Date”), one or more claim notices to
Seller meeting the requirements of this Section 13.2(a) (collectively the “Title
Defect Notices” and individually a “Title Defect Notice”) setting forth any
matters which, in Buyer’s reasonable opinion, constitute

 

55



--------------------------------------------------------------------------------

Title Defects and which Buyer intends to assert as Title Defects pursuant to
this Section 13.2. For all purposes of this Agreement and notwithstanding
anything herein to the contrary (except for the Special Warranty as limited by
Section 13.1(c) and the representations and warranties set forth in Sections
9.7, 9.11 and 9.16), Buyer shall be deemed to have waived, and Seller shall have
no liability for, any Title Defect that Buyer fails to assert as a Title Defect
by a Title Defect Notice received by Seller on or before the Title Claim Date.
To be effective, each Title Defect Notice shall be in writing and shall include
(i) a description of the alleged Title Defect and the Asset, or portion thereof,
affected by such Title Defect (each such Asset or portion thereof a “Title
Defect Property”), (ii) the Allocated Value of each Title Defect Property,
(iii) supporting documents available to Buyer reasonably necessary for Seller to
verify the existence of such Title Defect (which supporting documents may be
furnished via access to a web link or ftp site (in lieu of other means of
delivery)), (iv) the amount by which Buyer reasonably believes the Allocated
Value of each Title Defect Property is reduced by such Title Defect and the
computations upon which Buyer’s belief is based, and (v) in the event a Title
Defect is asserted with respect to a deficiency in Net Acres with respect to any
Lease or Mineral Fee Interest, supporting evidence of the number of Net Acres
for such Lease or Mineral Fee Interest (as applicable) that are included in a
unit for a Well. To give Seller an opportunity to commence reviewing and curing
Title Defects, Buyer agrees to use reasonable efforts to give Seller, on or
before the end of each calendar week prior to the Title Claim Date, written
notice of all Title Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to the
Title Claim Date; provided that the failure to provide such weekly notices prior
to the Title Claim Date shall not be deemed a waiver of the underlying Title
Defect. Buyer shall also promptly furnish Seller with written notice of any
Title Benefit which is discovered by any of Buyer’s or any of its Affiliate’s
employees, title attorneys, landmen or other title examiners while conducting
Buyer’s due diligence with respect to the Assets prior to the Title Claim Date.

(b)    Title Benefit Notices. Seller shall have the right, but not the
obligation, to deliver to Buyer on or before the Title Claim Date with respect
to each Title Benefit a notice (a “Title Benefit Notice”) including (i) a
description of the Title Benefit and the Assets affected by the Title Benefit,
(ii) supporting documents reasonably necessary for Buyer to verify the existence
of such Title Benefit and (iii) the amount by which Seller reasonably believes
the Allocated Value of such Assets is increased by the Title Benefit and the
computations upon which Seller’s belief is based. Seller shall be deemed to have
waived any Title Benefits that Seller fails to provide a Title Benefit Notice
therefore on or before the Title Claim Date.

(c)    Seller’s Right to Cure. Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure at any time prior to Closing
any Title Defects of which it has been advised by Buyer.

(d)    Remedies for Title Defects. Subject to Seller’s continuing right to
dispute the existence of a Title Defect and/or the Title Defect Amount asserted
with respect thereto and subject to the rights of the Parties pursuant to
Section 7.1(e), in the event that any Title Defect timely asserted by Buyer in
accordance with Section 13.2(a) is not waived in writing by Buyer or cured on or
before Closing, then, subject to the Individual Title Defect Threshold and the
Title Defect Deductible, Seller shall prior to Closing, at its sole option,
elect to:

(i)    reduce the Purchase Price by the Title Defect Amount determined pursuant
to Section 13.2(g) or Section 13.2(j); or

 

56



--------------------------------------------------------------------------------

(ii)    retain the entirety of the Title Defect Property that is subject to such
Title Defect, together with all associated Assets, in which event the Purchase
Price shall be reduced by an amount equal to the Allocated Value of such Title
Defect Property and such associated Assets.

(e)    Remedies for Title Benefits. With respect to each Lease, Unleased Mineral
Fee Interest, Well and Mineral Fee Lease affected by Title Benefits reported
under Section 13.2(b), as Seller’s sole and exclusive remedies for any Title
Benefits, the amount (the “Title Benefit Amount”) equal to the increase in the
Allocated Value for such Asset caused by such Title Benefits, as determined
pursuant to Section 13.2(h) or Section 13.2(j), shall be applied as to offset
the aggregate Title Defect Amounts attributable to Title Defects.

(f)    Exclusive Remedy. Except for Buyer’s (i) rights under the Special
Warranty contained in the Assignment, as limited by the provisions of
Section 13.1(c), (ii) rights with respect to breaches of the representations and
warranties set forth in Sections 9.7 and Section 9.11 and (iii) rights to
terminate this Agreement pursuant to Section 7.1(e), the provisions set forth in
Section 13.2(d) shall be the sole and exclusive right and remedy of Buyer with
respect to Seller’s failure to have Defensible Title or any other title matter
with respect to any Asset.

(g)    Title Defect Amount. The amount by which the Allocated Value of the
affected Title Defect Property is reduced as a result of the existence of a
Title Defect shall be the “Title Defect Amount” and shall be determined in
accordance with the following terms and conditions:

(i)    if Buyer and Seller agree on the Title Defect Amount, then that amount
shall be the Title Defect Amount;

(ii)    if the Title Defect is an Encumbrance that is undisputed and liquidated
in amount, then the Title Defect Amount shall be the amount necessary to be paid
to remove the Title Defect from the Title Defect Property;

(iii)    if the Title Defect represents a discrepancy between (A) Seller’s
actual Net Acres for any applicable Lease or Mineral Fee Interest, and
(B) Seller’s Net Acres for such Lease or Mineral Fee Interest as set forth in
Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable, then the Title Defect
Amount shall be the product of (1) the Allocated Value of such Title Defect
Property multiplied by (2) a fraction, the numerator of which is the decrease in
Net Acres with respect to such Lease or Mineral Fee Interest, and the
denominator of which is the Net Acres for such Lease or Mineral Fee Interest set
forth in Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable;

(iv)    if the Title Defect represents a discrepancy between (A) Seller’s actual
Net Revenue Interest for any Lease, Unleased Mineral Fee Interest, Well or
Mineral Fee Lease and (B) Seller’s Net Revenue Interest for such Lease, Unleased
Mineral Fee Interest, Well or Mineral Fee Lease as set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable, then the
Title Defect Amount shall be the product of (1) the Allocated Value of such
Title Defect Property multiplied by (2) a

 

57



--------------------------------------------------------------------------------

fraction, the numerator of which is the Net Revenue Interest decrease in such
Lease, Unleased Mineral Fee Interest, Well or Mineral Fee Lease, and the
denominator of which is the Net Revenue Interest for such Lease, Unleased
Mineral Fee Interest, Well or Mineral Fee Lease as set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable;

(v)    if the Title Defect represents an obligation, Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation;

(vi)    the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(vii)    notwithstanding anything to the contrary in this Article XIII, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any single Title Defect Property shall not exceed the Allocated Value of
such Title Defect Property.

(h)    Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:

(i)    if Buyer and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount;

(ii)    if the Title Benefit represents a discrepancy between (A) Seller’s
actual Net Acres for any applicable Lease or Mineral Fee Interest, and
(B) Seller’s Net Acres for such Lease or Mineral Fee Interest as set forth in
Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable, then the Title Benefit
Amount shall be the product of (1) the Allocated Value of such Lease or Mineral
Fee Interest multiplied by (2) a fraction, the numerator of which is the
increase in Net Acres with respect to such Lease or Mineral Fee Interest, and
the denominator of which is the Net Acres for such Lease or Mineral Fee Interest
set forth in Exhibit A-1, Exhibit A-2 or Exhibit A-5, as applicable;

(iii)    if the Title Benefit represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Lease, Unleased Mineral Fee Interest, Well or Mineral
Fee Lease and (B) Seller’s Net Revenue Interest for such Lease, Unleased Mineral
Fee Interest, Well or Mineral Fee Lease as set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable, then the
Title Benefit Amount shall be the product of (1) the Allocated Value of such
Lease, Unleased Mineral Fee Interest, Well or Mineral Fee Lease multiplied by
(2) a fraction, the numerator of which is the Net Revenue Interest increase in
such Lease, Unleased Mineral Fee Interest, Well or Mineral Fee Lease, and the
denominator of which is the Net Revenue Interest for such Lease, Unleased
Mineral Fee Interest, Well or Mineral Fee Lease as set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3, Exhibit A-5 or Exhibit A-7, as applicable;

 

58



--------------------------------------------------------------------------------

(iv)    if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of the Asset affected by such Title Benefit, the portion of such Asset affected
by such Title Benefit, the legal effect of the Title Benefit, the potential
economic effect of the Title Benefit over the life of such Asset, the values
placed upon the Title Benefit by Buyer and Seller and such other reasonable
factors as are necessary to make a proper evaluation.

(i)    Title Deductibles. Notwithstanding anything to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller hereunder for any individual Title Defect for which the Title
Defect Amount does not exceed $25,000 (“Individual Title Defect Threshold”); and
(ii) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller hereunder for any Title Defect that exceeds the
Individual Title Defect Threshold unless (A) the sum of (1) the Title Defect
Amounts of all such Title Defects that exceed the Individual Title Defect
Threshold (excluding any Title Defects cured by Seller) minus (2) all Title
Benefit Amounts, exceeds (B) the Title Defect Deductible, after which point
Buyer shall be entitled to adjustments to the Purchase Price or other remedies
only with respect to such Title Defects in excess of such Title Defect
Deductible. For the avoidance of doubt, if Seller elects to exclude a Title
Defect Property affected by a Title Defect from the transactions contemplated
hereby pursuant to the remedy set forth in Section 13.2(d)(ii), then, after such
election, the Title Defect Amount and related Purchase Price adjustment relating
to such excluded Assets will not be counted towards the Title Defect Deductible.

(j)    Title Dispute Resolution. Seller and Buyer shall attempt to agree on all
Title Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts
(any dispute with respect to the foregoing matters, collectively “Title
Disputes”) prior to Closing. If Seller and Buyer are unable to agree by Closing,
the Title Defects, Title Benefits, Title Defect Amounts and Title Benefit
Amounts in dispute shall be exclusively and finally resolved pursuant to this
Section 13.2(j). There shall be a single arbitrator, who shall be a title
attorney with at least ten (10) years’ experience in oil and gas titles
involving properties in the regional area in which the Title Defect Properties
are located, as selected by mutual agreement of Buyer and Seller within fifteen
(15) days after the end of the Closing Date (the “Title Arbitrator”). In the
event the Parties are unable to mutually agree upon the Title Arbitrator within
such time period, then each Party will nominate a candidate to be the Title
Arbitrator, and such candidates so nominated by the Parties shall together
determine the Title Arbitrator. The arbitration proceeding shall be held in
Houston, Texas. Buyer and Seller shall submit to the Title Arbitrator, with a
simultaneous copy to the other Party, a single written statement of its position
on the defect or benefit in questions, together with a copy of this Agreement
and any supporting material that such Party desires to furnish, not later than
the tenth (10th) Business Day after appointment of the Title Arbitrator. The
Title Arbitrator’s determination shall be made within twenty (20) days after
submission of the matters in dispute and shall be final and binding upon both
Parties, without right of appeal. In making his determination, the Title
Arbitrator shall make a determination of the matter submitted based solely on
the single written submission of Seller and Buyer (and without any additional or
supplemental submittals by any Party, except to the extent the Title Arbitrator
requests additional information from either Party), shall be bound by the rules
set forth

 

59



--------------------------------------------------------------------------------

in Section 13.2(g) and Section 13.2(h) and the other terms of this Agreement,
and subject to the foregoing, may consider such other legal and industry matters
as in the opinion of the Title Arbitrator are necessary to make a proper
determination. The Title Arbitrator, however, may not award the Buyer a greater
Title Defect Amount than the Title Defect Amount claimed by Buyer in its
applicable Title Defect Notice, and may not award Seller a greater Title Benefit
Amount than the Title Benefit Amount claimed by Seller in its applicable Title
Benefit Notice. The Title Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Title Defect, Title Benefit, Title
Defect Amounts and/or Title Benefit Amounts submitted by either Party and may
not award damages, interest or penalties to either Party with respect to any
matter. Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case. Each of Seller and Buyer shall bear one-half of the costs
and expenses of the Title Arbitrator. To the extent that the award of the Title
Arbitrator (or any final agreement of the Parties) with respect to any Title
Defect Amount or Title Benefit Amount is not taken into account as an adjustment
to the Purchase Price pursuant to Section 3.4 or Section 3.5 (or pursuant to the
escrow provisions below), then within 10 days after the Title Arbitrator
delivers written notice to Buyer and Seller of his award with respect to a Title
Defect Amount or a Title Benefit Amount and subject to Section 13.2(i), (i)
Buyer shall pay to Seller the amount, if any, so awarded by the Title Arbitrator
to Seller and (ii) Seller shall pay to Buyer the amount, if any, so awarded by
the Title Arbitrator to Buyer. Nothing herein shall operate to cause Closing to
be delayed on account of any arbitration hereunder and to the extent any Title
Defects, Title Benefits, or title adjustments are not agreed upon by the Parties
as of Closing, (A) the Assets subject to outstanding Title Disputes shall not be
conveyed to Buyer at Closing, (B) the Parties shall enter into an escrow
agreement in the form of Exhibit G with such changes as are required by the
Escrow Agent (the “Escrow Agreement”), (C) the Purchase Price shall be reduced
at Closing by the aggregate Allocated Value of such Assets and such aggregate
amount shall be deposited by Buyer with the Escrow Agent at Closing, (D) Seller
and Buyer shall deliver to the Escrow Agent a fully executed Assignment of such
Assets, and (E) except to the extent that Seller has elected under
Section 13.2(d)(ii), within five (5) days after all such disputes are finally
resolved (by the Title Arbitrator and/or final agreement by the Parties), Buyer
and Seller shall issue joint written instructions to the Escrow Agent to deliver
(1) to Buyer the Assignment of such Assets that were held out of Closing
pursuant to subpart (A) above and (2) the escrowed funds to Seller or Buyer, as
applicable, pursuant to the determination of the Title Arbitrator or final
agreement of the Parties, subject to further adjustments in accordance with
Section 3.3, effective as of the Effective Time. As between Buyer and Seller,
with respect to any Asset not conveyed at Closing pursuant to this
Section 13.2(j), from the Closing Date until the date on which Seller conveys
such Asset pursuant to the preceding sentence, such Asset shall remain subject
to the terms and provisions of this Agreement in the same manner as such Asset
was maintained during the period between the Execution Date and the Closing
Date.

13.3    Casualty Loss.

(a)    Notwithstanding anything herein to the contrary from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to production of Hydrocarbons through normal depletion and the
depreciation of any personal property due to ordinary wear and tear, in each
case, with respect to the Assets.

(b)    If, after the Execution Date but prior to the Closing Date, any portion
of the

 

60



--------------------------------------------------------------------------------

Assets is destroyed by fire or other casualty or is taken in condemnation or
under right of eminent domain (each, a “Casualty Loss”), Buyer shall
nevertheless be required to close and, prior to Closing the Parties shall
mutually agree to either (i) have Seller cause the Assets affected by such
Casualty Loss to be repaired or restored to at least its condition prior to such
Casualty Loss, at Seller’s sole cost, as promptly as reasonably practicable
(which work may extend after the Closing Date), (ii) have the Casualty Loss be
treated as a Title Defect (without regard to any of the limitations set forth in
Section 13.2(i), but otherwise subject to the remaining terms and conditions of
Section 13.2) or (iii) have Seller defend, indemnify and hold Buyer harmless,
through a document to be delivered at Closing reasonably acceptable to Seller
and Buyer, against any costs, expenses or other liabilities that Buyer
reasonably incurs to repair or restore any Assets affected by such Casualty
Loss. In the event the Parties cannot agree on which remedy set forth above will
be applicable with respect to any Casualty Loss, the remedy set forth in clause
(ii) above shall be applied. In each case, Seller shall retain all rights to
insurance, condemnation awards and other claims against Third Parties with
respect to the casualty or taking except to the extent the Parties otherwise
agree in writing.

13.4    Consents to Assign. Within ten (10) Business Days after the Execution
Date, Seller shall send to the holder of each consent applicable to the
assignment of the Assets to Buyer a notice in material compliance with the
contractual provisions applicable to such consent seeking such holder’s consent
to the transactions contemplated hereby. If, following the Execution Date but
prior to the Closing Date, either Party discovers any consent that is not set
forth on Schedule 9.4 (such discovered consent, an “Unscheduled Consent”), such
Party shall notify the other Party thereof and Seller shall promptly send to the
holder of such Unscheduled Consent a notice in compliance with the contractual
provisions applicable to such Unscheduled Consent seeking such holder’s consent
to the transactions contemplated hereby.

(a)    If Seller fails to obtain a consent to the assignment of any Asset(s) set
forth in Schedule 9.4 or an Unscheduled Consent prior to Closing and the failure
to obtain such consent would cause (i) the assignment of the Asset(s) affected
thereby to Buyer to be void or would give the holder thereof the right to void
such assignment (in each case, under the express terms of the instrument
containing such consent right) or (ii) the termination of a Lease or would give
the holder thereof the right to terminate such Asset (in each case, under the
express terms of such Lease) (each consent meeting the requirements of either
clause (i) or (ii) above, but excluding, however, any consent where the language
creating the consent provides that such consent shall not be unreasonably
withheld, a “Hard Consent”), then, in each such case, the affected Asset(s)
shall be excluded from the Assets to be acquired by Buyer at Closing hereunder
and the Purchase Price shall be reduced by the Allocated Value of the Asset(s)
so excluded. In the event that a Hard Consent (with respect to any applicable
Asset(s) excluded pursuant to this Section 13.4(a)) that was not obtained prior
to Closing is obtained within 120 days following Closing, then, Buyer shall
purchase, within 10 days after such Hard Consent is obtained, such Asset(s) so
excluded from Seller under the terms of this Agreement for the amount (if any)
by which the Purchase Price was reduced at Closing due to the exclusion of such
Asset(s) (as such amount is appropriately adjusted in accordance to Section 3.3
with respect to such Asset(s)), and Seller shall assign to Buyer such Asset(s)
pursuant to an assignment or mineral deed, as applicable, in form substantially
similar to the Assignment or Mineral Deed, as applicable.

(b)    If Seller fails to obtain a consent set forth in Schedule 9.4 or an
Unscheduled

 

61



--------------------------------------------------------------------------------

Consent prior to Closing and (A) such Consent is not a Hard Consent and (B) such
Consent requested by Seller is not denied in writing by the holder thereof prior
to Closing, then (x) the Asset(s) subject to such un-obtained consent shall be
acquired by Buyer at Closing as part of the Assets, (y) Buyer shall be deemed to
have assumed any and all Liabilities for the failure to obtain any such Consent
as a part of the Assumed Obligations.

ARTICLE XIV

ENVIRONMENTAL MATTERS

14.1    Notice of Environmental Defects.

(a)    Environmental Defect Notices. If Buyer discovers any Environmental
Condition which, in its reasonable opinion, Buyer determines constitutes an
Environmental Defect, Buyer shall promptly notify Seller within 3 Business Days
of such discovery and, in any event, on or before 5:00 p.m. (Central Time) on
August 17, 2018 (the “Environmental Claim Date”). To be effective, notice of an
Environmental Defect (an “Environmental Defect Notice”) shall be in writing and
shall include (i) a description of the Environmental Condition constituting the
asserted Environmental Defect(s) and the affected Well (including API number),
(ii) the Asset(s) (or portions thereof) affected by the asserted Environmental
Defect (each, an “Environmental Defect Property”), (iii) documentation
sufficient for Seller to verify the existence of the asserted Environmental
Defect(s), (iv) the Allocated Value of each Environmental Defect Property,
(v) the Remediation Amount (itemized in reasonable detail) that Buyer asserts is
attributable to such Environmental Defect and the computations and information
upon which Buyer’s belief is based, and (vi) the specific Environmental Law that
is applicable to the Environmental Defect and the violation of such
Environmental Law. Buyer’s calculation of the Remediation Amount included in the
Environmental Defect Notice must describe in reasonable detail the Remediation
proposed for the Environmental Condition that gives rise to the asserted
Environmental Defect. For all purposes of this Agreement but subject to Buyer’s
remedies hereunder for a breach of Seller’s representation contained in
Section 9.13, Buyer shall be deemed to have waived, and Seller shall have no
liability for, any Environmental Defect which Buyer fails to assert as an
Environmental Defect by an Environmental Defect Notice received by Seller on or
before the Environmental Claim Date.

(b)    Seller’s Right to Cure. Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure at any time during the Closing
Date any Environmental Defects of which it has been advised by Buyer.

(c)    Remedies for Environmental Defects. Subject to Seller’s continuing right
to dispute the existence of an Environmental Defect and/or the Remediation
Amount asserted with respect thereto, and subject to the rights of the Parties
pursuant to Section 7.1(e), in the event that any Environmental Defect timely
asserted by Buyer in accordance with Section 14.1(a) is not waived in writing by
Buyer or cured on or before Closing, then, subject to the Individual
Environmental Defect Threshold and the Environmental Defect Deductible, Seller
shall prior to the Closing, at its sole option, elect to:

(i)    reduce the Purchase Price by the Remediation Amount; or

 

62



--------------------------------------------------------------------------------

(ii)    retain the entirety of the Environmental Defect Property that is subject
to such Environmental Defect, together with all associated Assets, in which
event the Purchase Price shall be reduced by an amount equal to the Allocated
Value of such Environmental Defect Property and such associated Assets;

If Seller elects the option set forth in clause (i) above, Buyer shall be deemed
to have assumed responsibility for all of the costs and expenses attributable to
the Remediation of the Environmental Condition attributable to such
Environmental Defect and such responsibility of Buyer shall be deemed to
constitute part of the Assumed Obligations hereunder.

(d)    Removal Right. Notwithstanding anything to the contrary, if the
Remediation Amount asserted by Buyer in good faith exceeds one hundred percent
(100%) of the Allocated Value of the applicable Environmental Defect Property,
Buyer shall have the option to exclude such Environmental Defect Property
together with all associated Assets from Closing and reduce the Purchase Price
by the amount of such Allocated Value(s) and such Environmental Defect Property
together with all associated Assets shall be retained by Seller and shall be
considered Excluded Assets under the terms of this Agreement.

(e)    Exclusive Remedy. Except as provided in Section 8.2(a) for a breach of
Seller’s representations and warranties set forth in Section 9.13, as provided
in Section 8.2(d) and Buyer’s rights to terminate this Agreement pursuant to
Section 7.1(e), the provisions set forth in Section 14.1(c) and Section 14.1(d)
shall be the exclusive right and remedy of Buyer with respect to any
Environmental Defect or other environmental matter with respect to any Asset.

(f)    Environmental Deductibles. Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect for which
the Remediation Amount does not exceed $75,000 (“Individual Environmental Defect
Threshold”); and (ii) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Seller for any Environmental Defect for
which the Remediation Amount exceeds the Individual Environmental Defect
Threshold unless (A) the sum of the Remediation Amounts of all such
Environmental Defects that exceed the Individual Environmental Defect Threshold
(excluding any Environmental Defects cured by Seller), exceeds (B) the
Environmental Defect Deductible, after which point Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects in excess of the Environmental Defect Deductible. For the
avoidance of doubt, if Seller elects to exclude an Environmental Defect Property
affected by an Environmental Defect from the transactions contemplated hereby
pursuant to the remedy set forth in Section 14.1(c)(ii), then, after such
election, the Remediation Amount and related Purchase Price adjustment relating
to such excluded Assets will not be counted towards the Environmental Defect
Deductible.

(g)    Environmental Dispute Resolution. Seller and Buyer shall attempt to agree
on all Environmental Defects and Remediation Amounts (any dispute regarding the
foregoing matters, collectively “Environmental Disputes”) prior to Closing. If
Seller and Buyer are unable to agree by Closing, the Environmental Defects
and/or Remediation Amounts in dispute shall be exclusively and finally resolved
pursuant to this Section 14.1(g). There shall be a single arbitrator, who shall
be an environmental attorney with at least ten (10) years’

 

63



--------------------------------------------------------------------------------

experience in environmental matters involving oil and gas producing properties
in the regional area in which the affected Assets are located, as selected by
mutual agreement of Buyer and Seller within fifteen (15) days after the Closing
Date (the “Environmental Arbitrator”). In the event the Parties are unable to
mutually agree upon the Environmental Arbitrator within such time period, then
each Party will nominate a candidate to be the Environmental Arbitrator, and
such candidates so nominated by the Parties shall together determine the
Environmental Arbitrator. The arbitration proceeding shall be held in Houston,
Texas. Buyer and Seller shall submit to the Environmental Arbitrator, with a
simultaneous copy to the other Party, a single written statement of its position
on the defect or amount in question, together with a copy of this Agreement and
any supporting material that such Party desires to furnish, not later than the
tenth (10th) Business Day after appointment of the Environmental Arbitrator. The
Environmental Arbitrator’s determination shall be made within twenty (20) days
after submission of the matters in dispute and shall be final and binding upon
both Parties, without right of appeal. In making his determination, the
Environmental Arbitrator shall be bound by the rules set forth in this
Section 14.1 and the other terms of this Agreement and, subject to the
foregoing, may consider such other matters as in the opinion of the
Environmental Arbitrator are necessary to make a proper determination. The
Environmental Arbitrator, however, may not award any greater Remediation Amount
than the Remediation Amount claimed by Buyer in its applicable Environmental
Defect Notice. The Environmental Arbitrator shall act as an expert for the
limited purpose of determining the specific disputed Environmental Defects
and/or Remediation Amounts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any matter. Seller and
Buyer shall each bear its own legal fees and other costs of presenting its case.
Each of Seller and Buyer shall bear one-half of the costs and expenses of the
Environmental Arbitrator. To the extent that the award of the Environmental
Arbitrator (or any final agreement of the Parties) with respect to any
Remediation Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 3.4 or Section 3.5 (or pursuant to the escrow
provisions below), then within ten (10) days after the Environmental Arbitrator
delivers written notice to Buyer and Seller of his award with respect to a
Remediation Amount, and subject to Section 14.1(f), (i) Buyer shall pay to
Seller the amount, if any, so awarded by the Environmental Arbitrator to Seller
and (ii) Seller shall pay to Buyer the amount, if any, so awarded by the
Environmental Arbitrator to Buyer. Nothing herein shall operate to cause Closing
to be delayed on account of any arbitration hereunder and to the extent any
Environmental Defects or Remediation Amounts relating thereto are not agreed
upon by the Parties as of Closing, (A) the Assets subject to outstanding
Environmental Disputes shall not be conveyed to Buyer at Closing, (B) the
Parties shall enter into an Escrow Agreement, (C) the Purchase Price shall be
reduced at Closing by the aggregate Allocated Value of such Assets and such
aggregate amount shall be deposited by Buyer with the Escrow Agent at Closing,
(D) Seller and Buyer shall deliver to the Escrow Agent a fully executed
Assignment of such Assets and (E) except to the extent that Seller has elected
under Section 14.1(c)(ii) or Buyer has elected under Section 14.1(d), within
five (5) days after all such disputes are finally resolved (by the Environmental
Arbitrator and/or final agreement by the Parties), Buyer and Seller shall issue
joint written instructions to the Escrow Agent to deliver (1) to Buyer the
Assignment of such Assets that were held out of Closing pursuant to subpart
(A) above and (2) the escrowed funds to Seller or Buyer, as applicable, pursuant
to the determination of the Environmental Arbitrator or final agreement of the
Parties, subject to further adjustments in accordance with Section 3.3,
effective as of the Effective Time and Seller or Buyer shall pay to the other
any further amounts

 

64



--------------------------------------------------------------------------------

owed by such Party pursuant to the determination of the Environmental
Arbitrator. As between Buyer and Seller, with respect to any Asset not conveyed
at Closing pursuant to this Section 14.1(g), from the Closing Date until the
date on which Seller conveys such Asset pursuant to the preceding sentence (or
until such date that Seller or Buyer elects under Section 14.1(c)(ii) or
Section 14.1(d), as applicable, for Seller to retain such Asset), such Asset
shall remain subject to the terms and provisions of this Agreement in the same
manner as such Asset was maintained during the period between the Execution Date
and the Closing Date.

14.2    NORM, Wastes and Other Substances. Buyer acknowledges that the Assets
have been used for exploration, development, production, gathering and
transportation of oil and gas and there may be petroleum, produced water, wastes
or other substances or materials located in, on or under the Assets or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, NORM or other Hazardous Substances. NORM may affix or attach
itself to the inside of wells, pipelines, fixtures, materials and equipment as
scale, or in other forms. The pipelines, fixtures, wells, materials and
equipment located on the Assets or included in the Assets may contain NORM and
other wastes or Hazardous Substances. NORM containing material and/or other
wastes or Hazardous Substances may have come in contact with various
environmental media, including, water, soils or sediment. Special procedures may
be required for the assessment, remediation, removal, transportation or disposal
of environmental media, wastes, asbestos, NORM and other Hazardous Substances
from the Assets. For the avoidance of doubt (a) NORM shall not constitute the
basis of a breach of Seller’s representations and warranties set forth in
Section 9.13, and (b) no Environmental Condition involving NORM shall constitute
the basis of an Environmental Defect.

ARTICLE XV

MISCELLANEOUS

15.1    Exhibits and Schedules. All of the Exhibits and Schedules referred to in
this Agreement constitute a part of this Agreement. Seller or Buyer and their
respective counsel have received a complete set of Exhibits and Schedules prior
to and as of the execution of this Agreement.

15.2    Expenses.

(a)    Except as otherwise specifically provided, all fees, costs and expenses
incurred by Seller or Buyer in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Person
incurring the same, including, legal and accounting fees, costs and expenses.

(b)    All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignment and Mineral Deed), conveyances or other instruments required to
convey title to the Assets to Buyer shall be borne by Buyer.

15.3    Taxes.

(a)    Buyer shall assume responsibility for, and shall bear and pay, all state
sales and use taxes and transfer and similar Taxes (including any applicable
interest or penalties) incurred or imposed with respect to the transactions
described in this Agreement (the “Transfer Taxes”).

 

65



--------------------------------------------------------------------------------

(b)    Seller shall assume responsibility for, and shall bear and pay, all Asset
Taxes assessed with respect to the ownership and operation of the Assets for
(i) any period ending prior to the Effective Time, and (ii) the portion of any
Straddle Period ending immediately prior to the Effective Time. All Asset Taxes
with respect to the ownership or operation of the Assets arising on or after the
Effective Time (including all Straddle Period Asset Taxes not apportioned to
Seller) shall be allocated to and borne by Buyer. For purposes of allocation
between the Parties of Asset Taxes that are payable with respect to Straddle
Periods, the portion of any such Taxes that are attributable to the portion of
the Straddle Period that ends immediately prior to the Effective Time shall
(A) in the case of Taxes that are based upon or related to income or receipts or
imposed on a transactional basis, be deemed equal to the amount that would be
payable if the Tax year or period ended immediately prior to the Effective Time;
and (B) in the case of other Taxes, be allocated pro rata per day between the
period immediately prior to the Effective Time and the period beginning on the
Effective Time. For purposes of clause (A) of the preceding sentence, any
exemption, deduction, credit or other item that is calculated on an annual basis
shall be allocated pro rata per day between the period ending immediately prior
to the Effective Time and the period beginning on the Effective Time.

(c)    To the extent the actual amount of an Asset Tax is not known at the time
an adjustment is to be made with respect to such Asset Tax pursuant to
Section 3.3, Section 3.4 or Section 3.5, as applicable, the Parties shall
utilize the most recent information available in estimating the amount of such
Asset Tax for purposes of such adjustment. To the extent the actual amount of an
Asset Tax (or the amount thereof paid or economically borne by a Party) is
ultimately determined to be different than the amount (if any) that was taken
into account in the Final Settlement Statement as finally determined pursuant to
Section 3.5, timely payments will be made from one Party to the other to the
extent necessary to cause each Party to bear the amount of such Asset Tax that
is allocable to such Party under Section 15.3(b).

(d)    Seller shall timely file any Tax Return with respect to Asset Taxes due
on or before the Closing Date or that otherwise relates solely to periods before
the Closing Date (a “Pre-Closing Tax Return”) and shall pay any Asset Taxes
shown due and owing on such Pre-Closing Tax Return. From and after the Closing
Date, Buyer shall timely file any Tax Returns with respect to Asset Taxes
required to be filed after the Closing Date for any Straddle Period (a
“Post-Closing Tax Return”), and shall pay any Asset Taxes shown due and owing on
such Post-Closing Tax Return. Buyer shall file any Post-Closing Tax Return in a
manner consistent with past practice except as otherwise required by Law. Within
15 days prior to filing, Seller shall deliver to Buyer a draft of any such
Pre-Closing Tax Return for Buyer’s review and approval (which approval will not
be unreasonably withheld or delayed). Within 15 days prior to filing, Buyer
shall deliver to Seller a draft of any such Post-Closing Tax Return for Seller’s
review and approval (which approval will not be unreasonably withheld or
delayed). The Parties agree that (i) this Section 15.3(d) is intended to solely
address the timing and manner in which certain Tax Returns relating to Asset
Taxes are filed and the Asset Taxes shown thereon are paid to the applicable
Taxing Authority, and (ii) nothing in this Section 15.3(d) shall be interpreted
as altering the manner in which Asset Taxes are allocated to and economically
borne by the Parties.

(e)    Any payments made to any Party pursuant to Article VIII shall constitute
an adjustment of the Purchase Price for Tax purposes and shall be treated as
such by Buyer and Seller on their Tax Returns to the extent permitted by
applicable Law.

 

66



--------------------------------------------------------------------------------

(f)    The Parties shall cooperate fully, as and to the extent reasonably
requested in connection with the filing of any Tax Returns, state and federal
regulatory reports, royalty payments including related deduction and any audit,
litigation or other proceeding with respect to these matters for the Assets.
Such cooperation shall include, upon another Party’s request, the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer agrees to allow access (upon request) to the
Assets by Seller, Seller representatives, auditors and state or federal
representatives relevant to any such audit, litigation or other proceeding.

15.4    Assignment. This Agreement may not be assigned by Buyer or Seller
without the prior written consent of each Party. In the event the Parties
consent to any such assignment, such assignment shall not relieve the assigning
Party of any obligations and responsibilities hereunder.

15.5    Preparation of Agreement. Seller, Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

15.6    Publicity.

(a)    Buyer shall not make or issue any press release or other announcements to
the general public concerning the transactions contemplated by this Agreement
without the prior consent of Seller, which consent shall not be unreasonably
withheld. If Buyer desires to make a public announcement, it shall first give
Seller 48 hours written notification of its desire to make such a public
announcement. The written notification shall include (i) a request for consent
to make the announcement, and (ii) a written draft of the text of such public
announcement.

(b)    Seller shall not make or issue any press release or other announcements
to the general public concerning the transactions contemplated by this Agreement
without the prior consent of Buyer, which consent shall not be unreasonably
withheld. If Seller desires to make a public announcement, it shall first give
Buyer 48 hours written notification of its desire to make such a public
announcement. The written notification shall include (i) a request for consent
to make the announcement, and (ii) a written draft of the text of such public
announcement.

(c)    Nothing in this Section 15.6 shall prohibit any Party from issuing or
making a public announcement or statement if such Party deems it necessary to do
so in order to comply with any applicable Law or the rules of any stock exchange
upon which the Party’s or a Party’s Affiliate’s capital stock is traded;
provided, however, that to the extent possible, prior written notification shall
be given to the other Parties prior to any such announcement or statement.

15.7    Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, by email
(provided that confirmation of receipt of such email is requested and received,
which confirmation shall be provided reasonably promptly following receipt) or
sent by bonded overnight courier, or mailed by U.S. Express Mail or by certified
or registered United States Mail with all postage fully prepaid, addressed to
Seller or Buyer, as appropriate, at the address for such Person shown below

 

67



--------------------------------------------------------------------------------

or at such other address as Seller or Buyer shall have theretofore designated by
written notice delivered to the other Parties:

If to Seller:

CNX Gas Company LLC

CNX Center

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention: Rodney Wilson

Telephone: 724-485-3161

Email: RodneyWilson@cnx.com

With a copy to:

CNX Gas Company LLC

CNX Center

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention: Matthew W. Hutnick

Telephone: 724-485-3136

Email: MatthewHutnick@cnx.com

If to Buyer:

Ascent Resources – Utica, LLC

3501 NW 63rd St.

Oklahoma City, Oklahoma 73116

Attention: Serena Evans

Telephone: (405) 252-7717

Email: serena.evans@ascentresources.com

With a copy to:

Ascent Resources – Utica, LLC

3501 NW 63rd St.

Oklahoma City, Oklahoma 73116

Attention: Robert W. Kelly, II

Telephone: (405) 252-7843

Email: LegalNotices@ascentresources.com

Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by email or by courier, during
normal business hours on a Business Day (or if delivered or transmitted after
normal business hours on a Business Day or on a day other than a Business Day,
then on the next Business Day), or upon actual receipt by the addressee during
normal business hours on a Business Day after such notice has either been
delivered to an overnight courier or deposited in the United States Mail, as the
case may be (or if

 

68



--------------------------------------------------------------------------------

delivered after normal business hours on a Business Day or on a day other than a
Business Day, then on the next Business Day). Seller or Buyer may change the
address to which such communications are to be addressed by giving written
notice to the other Parties in the manner provided in this Section 15.7. If a
date specified herein for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.

15.8    Further Cooperation. After Closing, Seller and Buyer shall execute and
deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer, and shall take such other
actions as Seller or Buyer may reasonably request, to convey and deliver the
Assets to Buyer, to perfect Buyer’s title thereto and to accomplish the orderly
transfer of the Assets to Buyer in the manner contemplated by this Agreement. If
any Party receives monies belonging to the other Party or for which such other
Party is entitled hereunder or under any Transaction Document, such amount shall
immediately be paid over to the proper Party. If an invoice or other evidence of
an obligation is received by a Party and such obligation is partially an
obligation of both Seller and Buyer, then the Parties shall consult with each
other and each Party shall promptly pay its portion of such obligation or
Liability to the obligee.

15.9    Filings, Notices and Certain Governmental Approvals. Promptly after
Closing, Buyer shall (a) record all assignments of state Leases executed at
Closing in the records of the applicable Governmental Authority, (b) if
applicable, send notices to vendors supplying goods and services for the Assets
and to the operator of such Assets of the assignment of such Assets to Buyer,
(c) actively pursue the unconditional approval of all applicable Governmental
Authorities of the assignment of the Assets to Buyer and (d) actively pursue all
other consents and approvals (at no out-of-pocket cost to Buyer) that may be
required in connection with the assignment of the Assets to Buyer and the
assumption of the Liabilities assumed by Buyer hereunder, that, in each case,
shall not have been obtained prior to Closing. Buyer obligates itself to take
any and all action reasonably required by any Governmental Authority in order to
obtain such unconditional approval, including the posting of any and all bonds
or other security that may be required in excess of its existing lease, pipeline
or area-wide bond. To the extent necessary, the Parties shall revise the
information included on any applicable exhibit to the Assignment or Deed to
comply with the recording requirements of the applicable county.

15.10    Entire Agreement; Conflicts.

(a)    THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE TRANSACTION
DOCUMENTS, THE ACCESS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY
CONSTITUTE THE ENTIRE AGREEMENT AMONG SELLER AND BUYER PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS
AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER PERTAINING TO THE
SUBJECT MATTER HEREOF.

(b)    The Parties expressly acknowledge and agree that, in the event that
Closing occurs, then subject to Section 12.2, the Confidentiality Agreement
shall be terminated in its entirety effective as of the Closing Date.

 

69



--------------------------------------------------------------------------------

(c)    THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS AMONG SELLER
AND BUYER RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH
IN THIS AGREEMENT, THE TRANSACTION DOCUMENTS, THE ACCESS AGREEMENT AND THE
CONFIDENTIALITY AGREEMENT, AND SELLER SHALL NOT BE BOUND BY OR LIABLE FOR ANY
ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF INTENTION NOT SO
SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO, THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT
THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF TERMS AND PROVISIONS NOT
ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH
ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE
PROVISIONS OF THIS SECTION 15.10.

15.11    Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than Seller and Buyer and their
respective successors and permitted assigns, or the Parties’ respective related
Indemnified Parties hereunder, any rights, remedies, obligations or liabilities
under or by reason of this Agreement; provided that only a Party and its
respective successors and permitted assigns will have the right to enforce the
provisions of this Agreement on its own behalf or on behalf of any of its
related Indemnified Parties (but shall not be obligated to do so).

15.12    Amendment. This Agreement may be amended only by an instrument in
writing executed by the Party against whom enforcement is sought.

15.13    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance. No course
of dealing on the part of Seller or Buyer, or their respective officers,
employees, agents or representatives or any failure by Seller or Buyer to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Person at a later time to enforce
the performance of such provision. No waiver by Seller or Buyer of any condition
or any breach of any term, covenant, representation or warranty contained in
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such condition or breach or a waiver of
any other condition or of any breach of any other term, covenant, representation
or warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.

15.14    Conflict of Law Jurisdiction, Venue; Jury Waiver. THIS AGREEMENT AND
THE LEGAL RELATIONS AMONG SELLER AND BUYER SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THE REAL
PROPERTY LAWS OF THE STATE OF OHIO APPLY TO REAL PROPERTY MATTERS AND NOT TO THE
CONTRACT TERMS OF

 

70



--------------------------------------------------------------------------------

THIS AGREEMENT) EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. EACH
OF SELLER AND BUYER CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE
COURTS OF THE STATE OF TEXAS FOR ANY ACTION ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY. ALL ACTIONS
OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION
WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING SITES IN HARRIS
COUNTY, TEXAS. EACH OF SELLER AND BUYER WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

15.15    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any of Seller or Buyer. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

15.16    Removal of Name. As promptly as practicable, but in any case within 30
days after the Closing Date, Buyer shall eliminate the names CNX Gas Company
LLC, CNX, CONSOL and any variants thereof from the Assets acquired pursuant to
this Agreement and, except with respect to such grace period for eliminating
existing usage, shall have no right to use any logos, trademarks or trade names
belonging to Seller or any of its Affiliates.

15.17    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
(including scanned documents delivered by email) shall be deemed an original
signature hereto, and execution and delivery by such means shall be binding upon
all Parties.

15.18    Time is of the Essence. With respect to all dates and time periods in
this Agreement, time is of the essence.

[Signature page follows.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.

 

SELLER: CNX GAS COMPANY LLC By:  

/s/ Donald W. Rush                    

Name:   Donald W. Rush Title:   Senior Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

BUYER: ASCENT RESOURCES — UTICA, LLC By:  

/s/ Jeffrey A. Fisher

Name:   Jeffrey A. Fisher Title:   Chief Executive Officer

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT